PETROLEUM PROSPECTING LICENSE

This Deed made the Lah day of Hay ____. 2013 between the Government of the
Republic of Guyana. represented herein by the Minister (hereinafter referred to as “the Minister”
or the “Government” as the case may be) of the One Part:

And

Repsol Exploracion S.A.(hereinafter referred to as “Repsol”); a Company incorporated under the
law of Spain with its registered office at Méndez Alvaro No 44, 28045 Madrid — Spain and
registered in Guyana under the Companies Act 1991 with its registered address in Guyana
situated at 157 *C’ Waterloo Street, North Cummingsburg, Georgetown, Guyana: (hereinafter
referred to as the “Licensee™) of the Other Part;

WHEREAS in accordance with the Petroleum (Exploration and Production) Act 1986
(Act No. 3 of 1986) and the Regulations made thereunder (hereinafier referred to as the “Act™
and “Regulations” respectively).the Licensee have by application dated 6" day of December
2012, applied to the Minister for the grant of a Petroleum Prospecting License in respect of the
area constituted by blocks described and identified in the First Schedule hereto and shown on a

map thereto attached:

WHEREAS under authority conferred by section 10 of the Act the Minister has entered
into an agreement of even date herewith (hereinafter referred to as the “Petroleum Agreement”)
with the Licensee for the grant to the Licensee of a Petroleum Prospecting License subject to the
terms of the Petroleum Agreement.

NOW, THEREFORE, in exercise of the powers conferred upon the Minister by section 10 and
21 of the Act:

1. 1. the Minister, do hereby grant to the Licensee for a period of four (4) Years
commencing on the Effective Date of the Petroleum Agreement (with two (2) optional
renewal periods of three (3) Years each). this Petroleum Prospecting License in respect of
the area constituted by the blocks described in the First Schedule hereto and identified
and shown on the map attached thereto (hereinafter referred to as the “prospecting area”)
conferring on the Licensee, by subject to the Act and the Regulations made thereunder
and to the conditions specified hereunder or to which the Licensee is otherwise subject
under the Petroleum Agreement, the exclusive right to explore in the prospecting area for
petroleum and the right to carry on such operations and execute such works therein as are
necessary for that purpose.

i)

This Petroleum Prospecting License is granted subject to the following conditions:

A) In accordance with Article 4.1 of the Petroleum Agreement, during the term of
this Petroleum Prospecting License, the Licensee shall, in or in relation to, the
prospecting area, carry out the work in Article 4.1(a) and 4.1(b) and 4.1(c) of the
Petroleum Agreement.

Government Of Guyana ~ Repsol Exploracion S.A.
Petroleum Prospecting License Pagel
The initial period of four (4) Years shall be divided into two (2) phases. phase 1
shall be for two and a half (2.5) Years and phase 2 shall be for one and a half (1.5)
Years.

Phase | of the initial period (two and a half (2.5) Years)
(a) During phase 1. the Contractor shall:

e Acquire, process and interpret 500 km of 2D seismic within
the Contract Area, and

e Acquire, process and interpret 2,000 sq. km of 3D seismic
within the Contract Area

(b) At the end of phase 1. the Contractor shall elect either to relinquish the
entire Contract Area or enter phase 2.

Phase 2 of the initial period (one and a half (1.5) Years)

(a) During phase 2. Contractor shall commence to drill an Exploration
Well to the Cretaceous Formation in accordance to Article 4.2.

(b) At the end of the initial period of four (4) Years, the Contractor shall
elect either to relinquish the er.tire Contract Area except: (i) for any
Discovery Area in respect of which the Minister is informed under
section 30 of the Act, (ii) for any Natural Gas Discovery Area pending
the outcome from market development which is to assist Contractor
with whether to declare commerciality and (iii) for the area contained
in any Petroleum Production Licence, or subject to Article 5 relinquish
twenty percent (20%) of the Contract Area and renew the Petroleum
Prospecting Licence for a further period of up to three (3) Years.

First renewal period of three (3) Years:

The first renewal period of three (3) Years shall be divided into two (2) phases,
each phase consisting of eighteen (18) months. Contractor shall submit a
proposal with the work commitment to be performed during the two phases of the
first renewal period along with the relevant application. At the end of the first
renewal period of three (3) Years, the Contractor shall elect either, to relinquish
the entire Contract Area except: (i) for any Discovery Area in respect of which the
Minister is informed under section 30 of the Act. (ii) for any Natural Gas
Discovery Area pending the outcome from market development which is to assist
Contractor with whether to declare commerciality and, (iii) for the area contained
in any Petroleum Production Licence, or subject to Article 5, relinquish twenty
percent (20%) of the Contract Area and renew the Petroleum Prospecting Licence
for a second period of three (3) Years.

Government Of Guyana — Repsol Exploracion S.A.
Petroleum Prospecting License Page2
we

4.

(B)

(C)

(D)

(E)

Second renewal period of three (3) Years:

The second renewal period of three (3) Years shall be divided into two (2) phases.
each phase consisting of eighteen (18) months. Contractor shall submit a
proposal with the work commitment to be performed during the two phases of the
second renewal period along with the relevant application. At the end of the
second renewal period of three (3) Years. the Contractor shall relinquish the entire
Contract Area except: (i) for any Discovery Area in respect of which the Minister
is informed under section 30 of the Act, (ii) for any Natural Gas Discovery Area
pending the outcome from market development pursuant to section 33(1) of the
Act and as set out in Article 8.4. which is to assist Contractor with whether to
declare commerciality and. (iii) for the area contained in any Petroleum
Production Licence and any other portion of the Contract Area on which the
Minister agrees to permit the Contractor to conduct further exploration activities.

Within sixty (60) days after the Effective Date of the Petroleum Agreement, the
Licensee shall submit to the Minister details of the work programme and budget
(on the basis of the minimum work programme specified in (A) above) to be
undertaken during the remaining portion of the calendar year. Thereafier, for so
long as this Petroleum Prospecting License remains in force. the Licensee shall
submit an annual work programme and budget (on the basis of the minimum work
programme specifie? i (A) above) not later than cre (1} ~onth prior to the
beginning of the calendar year.

Subject to the provisions of the Act and the Petroleum Agreement and other
conditions of the Petroleum Prospecting License. the Licensee shall conduct
prospecting operations hereunder in accordance with the annual work programme
and budget submitted pursuant to clause 2(B) herein.

The Licensee shall, before commencing any prospecting operations in the
prospecting area, furnish to the Minister the name and address of the manager
who at the time of commencement of such prospecting operations shall have
supervision over the prospecting operations to be carried out. Thereafier, any
change in name and/or address of the manager shall be forthwith notified to the
Minister. Any notice which the Minister or any person authorized by the Minister
is required or entitled to serve upon the Licensee shall be sufficiently served if
the same shall be delivered or sent by post to such manager at such address and
served in accordance with Article 33 of the Petroleum Agreement.

The Licensee shall observe and give effect to the terms of the Petroleum
Agreement.

Where during any period covered by this Petroleum Prospecting License the obligations
of the Licensee under this petroleum prospecting license have been suspended by reason
of force majeure pursuant to the Petroleum Agreement, the period for which this
petroleum prospecting license has been granted shall be extended as specified in Article
24 of the Petroleum Agreement.

The Licensee shall pay to the Government during the term hereby granted an annual

Government Of Guyana -- Repsol Exploracién S.A.
Petroleum Prospecting License Page3
Ponce nornrrefrreerreereceket:

charge in respect of the prospecting area as specified in Article 10 of the Petroleum
Agreement

The Licensee shall be entitled to renew this petroleum prospecting license as set forth in
Article 3.1(b) of the Petroleum Agreement

Unless the context otherwise requires, terms and expressions used in this Petroleum

Prospecting License shall have the same meaning as in the Act or the Petroleum
Agreement.

IN WITNESS WHEREOF, I Donald Ramotar, the Minister, do hereby grant this Petroleum
Prospecting License and set my hand and affixed the seal of the Government of the Republic of
Guyana and the Licensee has set his seal, the day, month and year first herein above written.

Witnesses Signed By:
The Minister Responsible For Petroleum
1) A... = Representing the Government of the Republic
P of Guyd
. . ae
2) \ His Excellency, Donald Ramotar
President of the Republic of Guyana
(Minister Responsible for Petroleum)
Witnes Signed By:
Repsol Exploracion S.A.
1 ae
roan \ ta yl.
Authorized Company Officer/Director
2)

BOE A. WLLL

=>

REPSOL

Repsol Exploracién S.A. - Guyana

Government Of Guyana ~ Repsol Exploracién S.A.
Petroleum Prospecting License Page4
FIRST SCHEDULE

DESCRIPTION OF PROSPECTING AREA
Description of area to be granted under Petroleum Prospecting License pursuant to
Article 3 of the Petroleum Agreement.

The area comprises approximately 6,525 square kilometres described herein consisting
of graticular blocks identified herein and shown on the Block Reference Map attached

Latitude and Longitude Measurements are West and North respectively

POINT No. LATITUDE LONGITUDE
1 8° 00.00' N 57° 25.00' W
2, 8° 00.00' N 57° 20.00'W

__3 8° 00.00' N 57° 15.00" W
4 7° 50.00' N 57° 15.00' W
5 7° 50.00" N 57° 10.00" W
6 7° 40.00' N 57° 10.00' W
af 7° 40.GG_N 56° 55.00' W
8 7° 35.00' N 56° 55.00' W
9 7° 35.00' N 56° 45.00' W
10 7° 30.00' N 56° 45.00' W
11 7° 30.00'N 56° 35.00' W
12 7° 15.00' N 56° 35.00' W
13 7° 15.00' N 56° 40.00' W
14 7° 10.00'N 56° 40.00' W
15 7° 10.00' N 56° 45.00' W
16 6° 55.00' N 56° 45.00' W
17 6° 55.00' N 56° 50.00' W
18 6° 45.00' N 56° 50.00' W
19 6° 45.00' N 56° 55.00' W

20 6° 40.00' N 56° 55.00' W
21 6° 40.00'N 57° 10.00' W
22 7° 20.00’ N 57° 10.00' W
23 7° 20.00' N 57° 15.00'W
24 7° 30.00’ N 57° 15.00' W
25 7° 30.00' N 57° 20.00' W
26 7° 35.00' N 57° 20.00' W
20. 7° 40.00' N 57° 20.00' W
28 7° 40.00' N 57° 25.00' W
29 7° 45.00'N 57° 25.00' W

FIRST SCHEDULE (cont'd)
Description of Contract Area

The following five (5) minute by five (5) minute square graticular blocks describe the
area. The blocks as described are shown on the Block Reference Map attached

Block Q 8,9,20,21,32-34,44-46,57-60,69-72,82-84,
94-96,107,108,119,120,131,132,143,144

Block R 49,61-63,73-77,85-89,97-101,109-112,121-123, 133-135

Block X 11,12,23,24,35,36,47,48

Block Y 1-3,13,14,25,26,37

*denotes part block
‘Guyana Geology and Mines Commission

Block Reference Many

foe

Proeen Enpra & Reset SKY
Leos

Prrmuint topart2 of he Perce Regaine of 1985

sede: 1+11000,000

sap

Dates Moy, 2019,

ign

{gFane Conos xg 38x PUCOMEED EE” ay.

Petroleum Agreement
Government of Guyana — Repsol Exploracién S.A.

PETROLEUM AGREEMENT
BETWEEN
THE MINISTER RESPONSIBLE FOR PETROLEUM
REPRESENTING THE
GOVERNMENT OF THE REPUBLIC OF GUYANA
AND

REPSOL EXPLORACION S.A.
TABLE OF CONTENTS

Article 1 - DefimitionS..........:.ccccesseseeneee

Article 2 - Agreement, the Operator, Liabilities and Indemnities 9
Article 3 - Petroleum Prospecting Licence and Guarantee....cesscsssesseeseneseeeescensarereseseeaees 11
Article 4 - Exploration Programme and Expenditure Obligation. ~12
Article 5 - Relinquishment of Areas ............... .
Article 6 - Delegation; Co-operation between Contractor and GGMC......ccccsecsscceeceeceeeee 17

Article 7 - Annual Work Programme and Budget

Article 8 - Discovery and Development...
Article 9 - Records, Reports and Information; Confident
Article 10 - Annual Licence Rental Charge
Article 11 - Cost Recovery and Production Sharing.
Article 12 - Associated and Non - Associated Gas. ..........-+00-
Article 13 - Valuation of Crude Oil or Natural Gas
Article 14 - Disposal of Production.
Article 15 - Taxation and Royalty
Article 16 - Contracts and Assignments.
Article 17 - Domestic Supply Obligation
Article 18 - Guyana Resources....
Article 19 - Employment and Training,
Article 20 - Rights to Assets and Insurance.
Article 21 - Import Duties
Article 22 - Foreign Exchange Contro}
Article 23 - Accounting and Audits...
Article 24 - Force Majeure
Article 25 - Assignment .
Article 26 - Sole Expert Determination and Arbitration .
Article 27 - Applicable Law
Article 28 - Protection of the Environment
Article 29 - Termination and Cancellation.
Article 30 - Effective Date .
Article 31 - Miscellaneous ..
Article 32 - Stability of Agreement.........cccssssssesesssssessensenseneensenessennensenesssenssneenesaesncenesncesssessnes

Article 33 - Notices ....sccccsessesesesseseesereeesseneeeee: Ba aeh vnc ovnene atvectocoreesrosnsacssssevensnensacssncesnsaractsesesnsnsnsns 69

Annex A — Description of Contract Area

Annex B - Map of Contract Area

Annex C — Accounting Procedure

Annex D — Pre-Approved and Certified Petroleum Operations Items
Petroleum Prospecting License
PETROLEUM AGREEMENT

This Agreement is made on the iy day of, . 2013, between the Government of the
Republic of Guyana (the “Government”). repres¢nted herein by the Minister Responsible for
Petroleum (hereinafter referred to as the “Minister™) of the One Part

And of the Other Part:

Repsol Exploracion S.A. (hereinafter referred to as “Repsol”); a Company incorporated under the
law of Spain with its registered office at Méndez Alvaro No 44, 28045 Madrid ~ Spain and
registered in Guyana under the Companies Act 1991 with its registered address in Guyana situated
at 157 ‘C’ Waterloo Street, North Cummingsburg. Georgetown, Guyana;

Repsol Exploracién S.A. shall be referred to as “Licensee” and/or “Contractor”. The Licensee and
the Minister shal] individually be referred to as Party and collectively as Parties.

WHEREAS

re8)

(2)

G)

(4)

By virtue of the Petroleum (Pzoductis) Act, Cap. 65:05, Petroleum e>.sting in its natural
condition in strata in Guyana is vested in the State: the Petroleum (Exploration and
Pioduction) Act, No. 3 of 1986 (hereinafter referred to as the “Act” and the Petroleum
(Exploration and Production) Regulations 1986 (hereinafter referred to as the
“Regulations” make provision with respect to prospecting for and production of Petroleum,
and for matters connected therewith;

The Guyana Geology and Mines Commission (hereinafter referred to as “GGMC”) a body
corporate established under the Guyana Geology and Mines Commission Act (No. 9 of
1979) has been seized with the responsibility. inter alia, of planning and sccuring the
development, exploitation and management of Petroleum, as defined in the Act, in Guyana
so as to ensure for the people of Guyana the maximum benefits therefrom and for doing
such things in relation thereto;

With respect to prospecting for and producing Petroleum and for matters connected
therewith the Act and Regulations, subject to certain limitations and conditions contained
therein authorize the Minister to grant Petroleum Prospecting Licences and Petroleum
Production Licences;

Section 10 of the Act authorizes the Minister to enter into an agreement with any person
with respect to, inter alia, the grant of a Licence, the conditions to be included in a Licence,
the procedure to be followed by the Minister while exercising any discretion conferred
upon him by or under the Act and the manner in which the discretion shall be exercised
and any matter incidental to or connected therewith;

Page |

Petroleum Agreement
Government of Guyana —Repsol Exploracion S.A
(5)

(6)

M

(8)

Licensee has submitted to the Minister a proposal (“the proposal”) for a production sharing
agreement in respect of a certain offshore area of Guyana. on terms and conditions
specified in the proposal:

GGMC has been authorized by the Minister to negotiate this Agreement subject to the
provisions of the Act and Regulations and to the final written approval of the Minister of
its contents and execution thereof and to assist in the administration and implementation
thereof:

Licensee will have. or will acquire, the financial resources, the managerial, technical and
industrial competence and the experience to carry out Petroleum Operations and will
provide a bond, in accordance with section 13 of the Act: or a parent company guarantee
pursuant to Article 3.2 hereof:

Pursuant to the aforesaid recitals, Licensee made an application to the Minister for a
Petroleum Prospecting Licence in accordance with regulation 13 of the Regulations (as
hereinafter defined). over the area described in Annex A and shown on the map attached as
Annex B, subject to the terms and conditions herein set forth and subject to the provisions
of the Act and Regulations and Licensee has agreed by execution of this Agreement to
accept the said Licence on the said terms and conditions and provisions.

NOW, THEREFORE, in consideration of the premises and covenants and conditions herein
contained, IT IS HEREBY AGREED between the Parties as follows:

Page 2

Petroleum Agreement
Government of Guyana —Repsol Exploracién S.A.
Article 1 - Definitions

Ll

In this Agreement, unless the context otherwise requires:
“Accounting Procedure” means the procedure set out in Annex C:
“Act” means the Petroleum (Exploration and Production) Act No.3 of 1986:

“Affiliated Company” in relation to each party comprising the Contractor means, a
company or corporation;

(i) which is. directly or indirectly controlled by each party comprising the Contractor:
or

(it) which directly or indirectly. controls each party comprising the Contractor; or

(iii) — which is, directly or indirectly, controlled by a company or corporation that also,
directly or indirectly. controls each party comprising the Contractor. For the
purpose of this definition “control” means the right to exercise a vote of fifty per
cent (50%) or more of all the voting shares:

“Agreed Interest Rate” means interest computed on a monthly basis at the rate per annum
equal to the average London Interbank Offer Rate (LIBOR) for six (6) months United
States dollar deposits, as published by the Wall Street Journal, on the first Business Day of
such month being calculated. plus three (3) percentage points:

“Agreement” means this Petroleum Agreement and the Annexes hereto attached and made
a part hereof:

“Appraisal Programme” means a programme carried out following a discovery of
Petroleum in the Contract Area for the purpose of delineating the Petroleum Reservoir. as
defined in the Act, to which that discovery relates in terms of thickness and lateral extent
and estimating the quantity of recoverable Petroleum therein prior to declaration of
commerciality;

“Appraisal Well” means a well drilled for the purpose of an Appraisal Programme;
“Article” means an Article of this Agreement;

“Associated Gas” means all Natural Gas produced from any Field of which the production
of Crude Oil is more than fifty percent (50%) of the total barrels of oil equivalents
(“BOES”) expected to be produced in said Field as determined in a Development Plan and
includes the gas-cap which overlies and is in contact with Crude Oil. For purpose of BOES
calculation, a conversion factor of 5658 standard cubic feet per barrel (scf/bbl) shall be
used:

Page 3

Petroleum Agreement
Government of Guyana —Repsol Exploracién S.A.
“Barrel” means a quantity consisting of forty-two (42) United States gallons. liquid
measure, measured at standard conditions of atmospheric pressure and temperature (14.7
Ibs/sq. inch absolute or 1 Kg/sq. cm. absolute and corrected to a temperature of sixty (60)
degrees Fahrenheit or fifteen (15) degrees Celsius):

“Business Day” means a day on which the banks in Georgetown. Guyana are customarily
open for business.

“Calendar Month” or “Month” means any of the twelve months of the Calendar Year;

“Calendar Quarter” or “Quarter” means a period of three (3) consecutive months beginning
on the first day of January. April, July or October:

“Calendar Year” or “Year” means a period of twelve (12) consecutive Months
commencing on January ] and ending on the succeeding December 31 provided however
that a Year of a term of a Licence shall be the period specified in section 2 (2) (b) of the
Act:

“Commercial Discovery” means any discovery, which the Contractor in its sole judgment,
considers economic to develop and produce pursuant to the terms of the Agreement:

“Contract Area” means:

(i) on the Effective Date the area described in Annex A and shown on the map in
Annex B and the subject of the Petroleum Prospecting Licence granted to the
Contractor pursuant to Article 3; and

(ii) thereafter any areas which at any particular time are subject to the Petroleum
Prospecting Licence or Petroleum Production Licence(s) granted to the Contractor
under Article 8;

“Contract Costs” means Exploration Costs. Development Costs, Operating Costs. Service
Costs. General and Administrative Costs. Annual Overhead Charge and Pre-Contract
Costs:

“Contractor” means Repsol Exploracién S.A. and includes its successors and permitted
assignees:

“Cost Petroleum” has the meaning assigned in Article 11;

“Crude Oil” or “Oil” means crude mineral oil, asphalt. ozokerite, distillates. condensates
and all kinds of hydrocarbons and bitumens, both in solid and liquid forms, at standard
conditions of temperature and pressure (60 degrees Fahrenheit or 15 degrees Celsius and
14.7 Ibs/sq. in or 1 Kg/sq. cm);

“Delivery Point” means in the case of Crude Oil the inlet flange of the lifting tankship; in

Page 4

Petroleum Agreement
Government of Guyana ~Repsol Exploracién S.A.
the case of Natura] Gas shall be the sales point and the point at which custody transfers
from seller to buyer: or such other economically viable point which shall be agreed to by

the Contractor and the Minister:

“Development Costs” means the expenditure so categorized in Annex C:
“Development Plan” means the plan referred to in Article 8.4:
“Development Well” means any well drilled as part of a Development Plan;

“Discovery Area” means an area which is part of a Prospecting Area consisting of a
Discovery Block or Blocks in respect of which the Minister has been informed under
section 30 of the Act:

“Discovery Block” means that as defined in the Act:

“Discovery of Petroleum” means that as defined in the Act:

“Effective Date” means the date on which this Agreement comes into force pursuant to
Article 30:

“Expatriate Employee” means any employee (other than a Guyanese citizen) of any party
comprising the Contractor, the Operator, any Affiliated Company and/or Sub-Contractors,
not permanently resident in Guyana who is engaged under a contract of service for the
purpose of Petroleum Operations:

“Exploration Costs” means those expenditures so categorized in Annex C:

“Exploration Period” means the initial period, and/or the first renewal period and/or the
second renewal period referred to in Article 4.1, as the case may be;

“Exploration Well” means a well drilled, which is not a Development Well, with the
objective of exploring for Petroleum on a geological entity (be it of structural,
stratigraphic, facies or pressure nature) to a depth or stratigraphic level specified in the
work programme for the exploration work programme:

“Field” means an area within the Contract Area consisting of a Petroleum Reservoir or
multiple Petroleum Reservoirs all grouped on, or related to, the same individual geological
structural features or stratigraphic conditions from which Petroleum may be produced
commercially;

“Gas Field” means a Field producing predominantly Non-Associated Gas:

“General and Administrative Costs” and “Annual Overhead Charge” means the
expenditures so categorised in Annex C:

Page 5

Petroleum Agreement
Government of Guyana -Repsol Exploracion S.A.
“Geologic Basement” means any igneous or metamorphic rock or any stratum in and
below which the geological structure or physical characteristics of the rock sequence do
not have the properties necessary for the accumulation of petroleum in commercial:
quantities and which reflects the maximum depth at which any such accumulation can be
reasonably expected;

“Government” means the Government of the Republic of Guyana and its ministries and
agencies;

“GGMC™ means the Guyana Geology and Mines Commission, established under section 3
of the Guyana Geology and Mines Commission Act 1979;

“GGMC Act” means the Guyana Geology and Mines Commission Act 1979:

“Licence” means the Petroleum Prospecting Licence and/or the Petroleum Production
Licence(s) or both as the context requires:

“Lifting Entitlement” means the quantity of Crude Oil to which a Party shall be entitled in
any given period pursuant to Article 11:

“Minister” means the Minister assigned responsibility for Petroleum or where there is no
such Minister, the President;

“Natural Gas” or “Gas” means all hydrocarbons which at standard conditions of
temperature and pressure (60 degrees Fahrenheit or 15 degrees Celsius and 14.7 Ibs/sq. in
or J Kg/sq. cm) is in a gaseous state including but not limited to wet mineral gas, dry
mineral gas and casing head gas, all substances contained therein including helium. which
are produced from an oil or gas well, in their natural state or residue gas remaining after
extraction of NGLs (as defined herein) from wet gas. For purposes of this Agreement,
Natural Gas shall also include liquefiable hydrocarbons obtained from Natural Gas by
condensation or extraction, including ethane, propane. butane, pentanes and heaviers
(“Natural Gas Liquids” or “NGLs”). Liquefied methane shal} not be considered an NGL.
but rather Natural Gas in the liquid state:

“Non-Associated Gas” means Natural Gas or Gas other than Associated Gas:

“Non-Resident Sub-Contractor™ shal} mean a Sub-Contractor the control and management
of whose business are exercised outside Guyana;

“Oil Field” means a Field producing predominantly Crude Oil;

“Operating Costs” means those costs so categorized in Annex C:

“Operator™ shall have the meaning assigned to it in Article 2.2(a);

“Parties” means the Government and Licensee and includes their successors and permitted

Page 6

Petroleum Agreement
Government of Guyana ~Repsol Exploracion S.A.
1.3

1.4

assignees. and a Party shall mean any of the Parties:
“Petroleum” shall have the meaning assigned in the Act:

“Petroleum Operations” means Prospecting Operations and/or Production Operations. as
defined in the Act:

“Petroleum Prospecting Licence” means a Licence issued by the Government under the
Act and the Regulations to Licensee for carrying out Prospecting Operations and set forth
in Form C of the schedule as specified in the Regulations:

“Petroleum Production Licence” means a Licence to be issued by the Government under
the Act and the Regulations to Licensee for carrying out Production Operations and set
forth in Form D of the schedule as specified in the Regulations;

“Petroleum Reservoir” shall have the meaning assigned in the Act:

“Pre-Contract Cost” means the costs stated in Section 3.1.k of the Accounting Procedure;

“Profit Petroleum” has the meaning assigned in Article 1];

“Prospecting Area” has the meaning assigned in the Act:

“Recoverable Contract Costs” has the meaning assigned in Article 11:
“Regulations” means the Petroleum (Exploration and Production) Regulations 1986:
“Service Costs” means the expenditures so categorized in Annex C;

“Sub-Contractor™ means any company or entity which provides services to the
Contractor in connection with Petroleum Operations;

“Third Party Sales” means third party arms length sales made by (i) Contractor or (ii) each
party comprising Contractor, or (iii) Affiliated Company of each party comprising
Contractor to a third party for an arms-length price which is disclosed to the Minister:

The words and terms used in this Agreement but not defined herein shall, if meanings have
been assigned to them under section 2 of the Act, have, for the purposes of this Agreement,

the same meanings.

The provision of this Agreement relating to the Petroleum Prospecting Licence shall be
read as part of the provisions of such Licence.

The provision of this Agreement relating to any Petroleum Production Licence shall be
read as part of the provisions of such Licence.

Page 7

Petroleum Agreement
Government of Guyana Repsol Exploracion S.A.
1.5. The provisions in the Act and Regulations dealing with rights and obligations of the
Contractor shall be read as part of but not nullify the provisions of this Agreement and any
Licence issued to the Contractor.

Page 8

Petroleum Agreement
Government of Guyana —Repsol Exploracién S.A.
Article 2 - Agreement, the Operator, Liabilities and Indemnities

N
iv

2.3

Agreement

This Agreement constitutes an agreement made under section 10 of the Act consistent with
the Act and the Regulations, and is a production sharing agreement. the objective of which
is the exploration for development and production of Petroleum in the Contract Area by
the Contractor subject to the terms hereof and the provisions of the Act and Regulations
under which the Contractor shall have an economic interest in the development of
Petroleum from the Contract Area.

The Operator

(a) Repsol shall be the Operator charged with conducting the day to day activities of
the Contractor under this Agreement. No transfer of operatorship to another party
not comprising the Contractor shal] take effect unless it has been approved by the
Minister which approval shall not be unreasonably withheld. The Minister shall be
notified of any change of operatorship to another party comprising the Contractor
in writing.

(b) The Contractor shall provide the Minister with a memorandum summarizing the
operating arrangements between the Operator and the Contractor. including ary
party comprising the Contractor for the conduct of Petroleum Operations which
will include, inter alia, a provision whereby the Operator agrees to conduct the
Petroleum Operations in accordance with this Agreement. the Licence and any
applicable laws of Guyana.

Liability

The duties, obligations and liabilities of the parties comprising the Contractor under this
Agreement and under any Licence issued pursuant hereto shall be joint and several.

Indemnity

The Contractor shall, at all times, keep Government indemnified against all actions, claims
and the demands that may be brought or made against Government by a third party by
reason of negligence (any act or omission or reckless disregard of harmful consequences
which results in damage to a third party) by the Contractor or the Operator in the exercise
or purported exercise of the rights of the Contractor under the Act or the Licence, provided
however, that nothing in this Article shall require the Contractor to give the said indemnity
for any claim or demand in respect of Petroleum taken by the Minister pursuant to Article
after title has passed to the Minister at the Delivery Point or in respect of assets
acquired by the Minister pursuant to Article 20 from and after the date of acquisition.
Liability by the Contractor to the Government for damages in respect of Petroleum

Page 9

Petroleum Agreement
Government of Guyana --Repsol Exploracién S.A.
Operations under this Agreement is limited to insurance required in accordance with
Article 20.2 (a). provided however. that the Contractor shall not be liable to the
Government for indirect. punitive or consequential damages. including but not limited to,
production or loss of profits.

Page 10

Petroleum Agreement
Government of Guyana —Repsol Exploracion S.A.
Article 3 - Petroleum Prospecting Licence and Guarantee

3.1 Petroleum Prospecting Licence

(a) On the Effective Date of this Agreement. the Minister. in accordance with the Act,
the Regulations and the terms of this Agreement. shall grant to the Contractor the
Petroleum Prospecting Licence for an initial period of four (4) Years from the
Effective Date over the area described in Annex A and shown on the map attached

as Annex B hereto.

(b) Subject to Article 4 and the other terms of this Agreement, such Petroleum
Prospecting Licence may be renewed but not more than twice at the election of the
Contractor for consecutive periods of up to three (3) Years each in accordance with

the provisions of the Act and the Regulations.

3.2. Guarantee

Each party comprising Contractor shall on or before the sixtieth (60th) day trom the
Effective Date during year one (1) of phase one (1) of the initial period in accordance with

Article

‘4G hereunder, and thereafter. no later than ninety (90) days a*er the

commencement of all subsequent work commitment periods as specified in Article 4.1,
provide a bond, parent company guarantee or other form of guarantee acceptable to the
Minister in proportion to each participating interest up to the amount of ten (10%) of the
budget submitted by the Contractor, pursuant to Article 7.1, for each specific work
commitment period. Notwithstanding the foregoing, if the Contractor exceeds its
minimum work commitment in any phase specified in Article 4.1, the completion of such
work commitment shall constitute a waiver of such proportion of the requirement of the
guarantee by the Minister which is the equivalent of the excess work previously completed

but which is applicable to the subsequent work commitment phase.

If the guarantees are parent company guarantees they shall be in lieu of and satisfy any
obligation to provide a guarantee and/or bond pursuant to the Act. Regulations or this

Agreement on the part or on behalf of the Contractor.

Page 1}

Petroleum Agreement
Government of Guyana --Repsol Exploracién S.A.
Article 4 - Exploration Programme and Expenditure Obligation

4.1 Exploration Programme

Subject to the provisions of this Agreement, in discharge of its obligations to carry out
Prospecting Operations in the Contract Area. the Contractor shall carry out the minimum
work described herein, during the periods into which Prospecting Operations are divided

hereunder:

(a) The initial period of four (4) Years shall be divided into two (2) phases. phase 1
shall be for two and a half (2.5) Years and phase 2 shall be for one and a half (1.5)

Years.

(i) Phase 1 of the initial period (two and a half (2.5) Years)

(aa) During phase 1, the Contractor shall:

e Acquire, process and interpret 500 km of 2D seismic within
the Contract Area, and

¢ Acquire, process and interpret 2.000 sq. km of 3D seismic
within che Contract Area

(bb) At the end of phase 1, the Contractor shall elect either to relinquish the

entire Contract Area or enter phase 2.

(ii) Phase 2 of the initial period (one and a half (1.5) Years)

(aa) During phase 2, Contractor shall commence to drill an Exploration

(bb)

Well to the Cretaceous Formation in accordance to Article 4.2.

At the end of the initial period of four (4) Years, the Contractor shall
elect either to relinquish the entire Contract Area except: (i) for any
Discovery Area in respect of which the Minister is informed under
section 30 of the Act, (ii) for any Natural Gas Discovery Area pending
the outcome from market development which is to assist Contractor
with whether to declare commerciality and (iii) for the area contained
in any Petroleum Production Licence, or subject to Article 5
relinquish twenty percent (20%) of the Contract Area and renew the
Petroleum Prospecting Licence for a further period of up to three (3)
Years.

(b) First renewal period of three (3) Years:

The first renewal period of three (3) Years shall be divided into two (2) phases,
each phase consisting of eighteen (18) months. Contractor shall submit a proposal

Petroleum Agreement

Page 12

Government of Guyana —Repsol Exploracion S.A.
(c)

(d)

(e)

with the work commitment to be performed during the two phases of the first
renewal period along with the relevant application. At the end of the first renewal
period of three (3) Years. the Contractor shal] elect either. to relinquish the entire
Contract Area except: (i) for any Discovery Area in respect of which the Minister is
informed under section 30 of the Act. (ii) for any Natural Gas Discovery Area
pending the outcome from market development which is to assist Contractor with
whether to declare commerciality and. (iii) for the area contained in any Petroleum
Production Licence. or subject to Article 5, relinquish twenty percent (20%) of the
Contract Area and renew the Petroleum Prospecting Licence for a second period of
three (3) Years.

Second renewal period of three (3) Years:

The second renewal period of three (3) Years shall be divided into two (2) phases.
each phase consisting of eighteen (18) months. Contractor shall submit a proposal
with the work commitment to be performed during the two phases of the second
renewal period along with the relevant application. At the end of the second
renewal period of three (3) Years, the Contractor shall relinquish the entire
Contract Area except: (i) for any Discovery Area in respect of which the Minister is
informed under section 30 of the Act, (ii) for any Natural Gas Discovery Area
pending the outcome from market developmer: sursuant to section 33(1) of the Act
and as set out in Article 8.4, which is to assist Contractor with whether to declare
commerciality and, (iii) for the area contained in any Petroleum Production Licence
and any other portion of the Contract Area on which the Minister agrees to permit
the Contractor to conduct further exploration activities.

The minimum work commitment for a given phase or period referred to in Article
4.1(a). (b) and (c) may be undertaken in an earlier phase or period in whole or in
part and in such a case the work commitment with respect to the subsequent period
shall be deemed to be satisfied accordingly in whole or in part as the case may be.
Contractor may conduct additional work beyond the minimum work commitment
in accordance with the terms and conditions of this Agreement. which shall be
subject to Cost Recovery.

Subject to Article 24 herein and section 43 of the Act, the Minister may extend any
Exploration Period pursuant to a showing of good cause by the Contractor.

No Exploration Well drilled by the Contractor shall be treated as discharging any
obligation of the Contractor to drill such Exploration Well unless either it has been drilled
to the depth or formation agreed with the Minister and specified in the annual work
programme. or before reaching such depth or formation, one or more of the following

occur:

(a)

the Contractor has expended on such Exploration Well and any substitute well
drilled pursuant to Article 4.2 (d) below the amount for such work commitment in

Page 13

Petroleum Agreement
Government of Guyana —Repsol Exploracion S.A.
the budget submitted by the Contractor and approved by the Minister as specified
in Article 7.1: or

(b) the Geologic Basement is encountered; or
(c) a Discovery is made and the Minister is informed thereof; or

(d) insurmountable technical problems are encountered which, in accordance with
good oilfield practice, make further drilling impractical. provided that if the said
Exploration Well is abandoned owing to the said problems before reaching the
Geologic Basement. the Contractor shall drill a substitute well in the Contract Area
to the same minimum depth as aforesaid unless otherwise agreed with the Minister
or until the amount in Article 4.2 (a) less any amounts aetually expended on the
abandoned well is reached or one of the criteria listed at Articles 4.2 (b) to (d) is
satisfied.

-
in

Expenditure Obligation:

The sum actually spent in fulfilment of the work obligation in a specific phase or period
shall be deemed to have satisfied the Contractor's minimum expenditure obligation for that
paase or period. For the avoideace cf ¢cubt, in the event the Contractor hac performed its
work obligation(s) for an amount less than the amount specified in an annual work
programme and budget submitted under Article 7, Contractor shall be deered to have
fulfilled its expenditure obligation for that phase or period.

Page 14

Petroleum Agreement
Government of Guyana Repsol Exploracion S.A.
Article 5 - Relinquishment of Areas

5.1

5.2

5.3

5.4

If prior to the end of the initial period of the Petroleum Prospecting Licence issued to the
Contractor under Article 3.1, an application is made by the Contractor fur renewal of the
Licence under section 24 (4) of the Act. the Contractor shall relinquish at the end of the
initial period an area cqual to at least twenty percent (20%) of the original Contract Area
less the exclusions provided for in Article 5.

If prior to the end of the first renewal period of the Petroleum Prospecting Licence an
application is made by the Contractor for a second renewal of the Licence under section
24(1) of the Act, the Contractor shall then relinquish at the end of this first renewal period
an area equal to at least twenty percent (20%) of the original Contract Area less the
exclusions provided for in Articles 5.3.

The areas to be relinquished pursuant to Articles 5.1 and 5.2 shall:

(a) comprise Blocks, as defined in the Act:

(b) exclude any Discovery Area together with a reasonable area of protective acreage
surrounding the Discovery Area; and any area under an Appraisal Programme
pursuant to Article 8.4;

(c) exclude any Discovery Area of Natural Gas in a market development phase:
(d) exclude any Production Area;

(e) be selected by Contractor so that:

(i) the area relinquished shall comprise one (1) discrete area, having regard to
any representations made by the Minister with respect to location, shape
and size;

(ii) the blocks to be retained for and during the first renewal period pursuant to
Articles 5.1 and 5.2 shall constitute one (1) discrete area unless otherwise
agreed to by the Minister.

In the event that an area or areas cannot be identified for relinquishment in accordance
with this Article without including in such area or areas in whole or in part a subsisting
Discovery Area or Production Area or the Minister is of the opinion that the area(s) to be
relinquished will not enable licensing separately or jointly with contiguous unlicensed
areas then the Minister and Contractor shal] consult together with a view to agreeing on the
area(s) to be relinquished in the light of the circumstances then prevailing. If alter sixty
(60) days from receiving notice of the Contractor's proposed relinquishments the Parties
cannot agree on a proposed relinquishment, the Parties shall refer the matter to a sole
expert pursuant to Article 26.

Page 15

Petroleum Agreement
Government of Guyana —Repsol Exploracion S.A.
5.5 For the purpose of this Article. a Discovery Area shall not include any Discovery Block
which relates to a Discovery in respect of which the Contractor has notified the Minister
that the Discovery is not of potential commercial interest pursuant to section 3] (1) of the
Act, unless such Discovery Block forms a part (and only to that extent) of another
subsisting Discovery Area.

5.6 If a Petroleum Prospecting Licence ceases to have effect with respect to Discovery Blocks
pursuant to section 32 (1) of the Act. such reduction in size of the Contract Area shall be
treated as an advance relinquishment under this Article and shall reduce the area next
required to be relinquished accordingly.

5.7 Without prejudice to the obligations undertaken in Article 4, the Contractor may at any
time during the period of the Petroleum Prospecting Licence. on giving the Minister no
less than three (3) months notice in writing of its intention to do so, relinquish any Block
or Blocks in the Contract Area pursuant to section 28 of the Act and in accordance with
Articles 5.4 and 5.5. Any such relinquishment shall count towards any subsequent
mandatory relinquishments required under Articles 5.1, 5.2 or 5.3 above as the case may
be.

Page 16

Petroleum Agreement
Government of Guyana —Repsol Exploracion S.A
Article 6- Delegation; Co-operation between Contractor and GGMC

6.1

6.2

6.4

The Minister may. subject to the provisions of the Act. or any other law delegate any
person to exercise and perform any of his functions under this Agreement and anything
done by the delegate of the Minister in pursuance of the delegation shall have the same
validity and effect as it would have if done by the Minister,

The Minister also hereby authorizes GGMC to perform, inter alia the following functions:
(a) to monitor the Petroleum Operations carried out by the Contractor;

(b) to review any proposed exploration work programme and budgets presented by
Contractor under Article 7 and any Appraisal Programme presented by the
Contractor under Article 8;

(c) io review any Development Plan submitted by the Contractor in connection with an
application for a Petroleum Production Licence pursuant to section 34 of the Act:

(d) to ensure the maintenance and availability for inspection of operating records and
reports for Pe‘rcleum Operations in accordance ~vith this Agreement:

(e) to ensure the accounting procedures specified in Annex C of this Agreement are
followed;

(a) to ensure compliance with the provisions of this Agreement, Petroleum Act and
Regulations.

The Contractor and the delegate of the Minister shall co-operate in good faith in the
exercise of the Minister's functions delegated pursuant to this Article and the Contractor
shall keep the delegate of the Minister advised of all activities taking place during the
course of Petroleum Operations and shall provide the delegate of the Minister with all
available information relating to Petroleum Operations as the Minister or the delegate of
the Minister may reasonably require. Towards this end the delegate of the Minister and the
Contractor shall meet at regular intervals, but at least once every six (6) months, to review
the progress and results of the Petroleum Operations and to discuss the work programme
and other activities to be undertaken in the ensuing months.

With respect to the matters to be reviewed pursuant to Article 6.2. should the delegate of
the Minister wish to make any specific proposals or revisions thereto, the delegate of the
Minister shall so notify the Contractor specifying its reasons therefor; within reasonable
time thereafter the Contractor and the delegate of the Minister shall meet and endeavour to
agree on the proposals or revisions. The Contractor shall consider and take into account the
proposals of the delegate of the Minister and shall attempt in good faith to reach agreement
on such proposals. If the Contractor and the delegate of the Minister fail to agree within

Page 17

Petroleum Agreement
Government of Guyana —Repsol Exploracion S.A
6.5

6.6

6.7

sixty (60) days of submission by the Contractor, the exploration work programme and
budget (including as appropriate any minimum work programme to be undertaken pursuant
to Article 4) submitted pursuant to Article 7 and the Appraisal Programme (except in the
case of Gas to which the provision of Article 12 shall apply) submitted pursuant to Article
8 (revised in accordance with any amendments or additions thereto agreed by the delegate
of the Minister and the Contractor) shall be deemed adopted.

Nothing herein above provided shall preclude the right of the Minister to delegate any
additional function to the delegate of the Minister or subject to Article 6.1 to delegate from
time to time any functions, including those herein contained, to any other agency of
Government. A delegation shall not result in the increase of the obligations or liabilities of
the Contractor and notice of any delegation shall be given promptly to the Contractor.

Any approvals required by the Minister or delegates of the Minister shall not be
unreasonably withheld. If the Contractor requests required approval from the Minister or
delegates of the Minister, such approval shall be deemed as granted if no response is
provided within sixty (60) days of the request.

The Minister and the delegate of the Minister shall, upon request. either provide to the

Contractor or assist the Contractor in obtaining the assistance required for Contractor to

fulf:!l requirements of the contract inc!uding but not limited to the following:

(a) approvals issued by Government agencies or local government institutions which
are required to conduct hydrocarbon operations, including approvals necessary to
import goods and services free from duties and taxes:

(b) approvals for easements and right-of-way to enable Contractors to conduct
operations;

(c) approvals for security for field operations and personnel:

(d) permission for entry and exit visas and working permits for Contractor's
employees, subcontractors and their dependents:

(e) supply reports, analyses, samples, geological, geophysical and production data
necessary to Contractor from areas inside and outside the Contract Area;

(f) approvals to export hydrocarbons, and use essential infrastructure necessary for the
economic export of hydrocarbons at normal commercial terms.

Page 18

Petroleum Agreement
Government of Guyana -Repsol Exploracién S.A.
Article 7 - Annual Work Programme and Budget

71

7.2

Within sixty (60) days after the Effective Date, the Contractor shall prepare and submit to
the Minister in detail a work programme and budget, setting forth the Petroleum
Operations. which the Contractor proposes to carry out (including. as appropriate, any
minimum work obligations to be undertaken pursuant to Article 4) during the remaining
portion of the Calendar Year. In subsequent years no Jess than one (1) month before the
beginning of the Calendar Year, the Contractor shall prepare and submit to the Minister a
work programme and budget setting forth Petroleum Operations which the Contractor
proposes to conduct during the upcoming Calendar Year.

The Contractor may, for good cause, amend the details of any work programme or budget
submitted to the Minister pursuant to Article 7.1 provided that:

(a) notice of the details of the reasons for the amendments is given to the Minister:
(b) such amendments shall not have the effect of reducing the minimum work
obligations undertaken under Article 4 without the prior consent in writing of the

Minister:

(c) any proposed amendment shall be subject to review pursuant to Article 6.

Page 19

Petroleum Agreement
Government of Guyana —Repsol Exploracion S.A.
Article 8 - Discovery and Development

8.1

8.4

8.5

8.6

Where. pursuant to section 30 of the Act, notice has been given to the Minister of a
Discovery in the Contract Area, the Contractor shall forthwith inform the Minister of the
sleps it proposes to take to satisfy the requirements of section 30 (1) (a) (iii) of the Act.

Where the Contractor, pursuant to section 31 (1) of the Act, has informed the Minister that,
in its opinion, the Discovery is of potential commercial interest, the Contractor shall, as
soon as practicable thereafter, submit. for the consideration of the Minister. its proposals
for an Appraisal Programme to meet the requirements of section 30 (1) (b) of the Act.

Where an Appraisal Programme has been adopted by the Contractor pursuant to Article
8.2, the Minister may, on application by the Contractor pursuant to section 31 (2) of the
Act, stating reasons therefor, extend the period within which application may be made by
the Contractor for a Petroleum Production Licence.

In furtherance to article 8.3 above, if Contractor deem a Non Associated Gas Discovery is
of potential commercial interest, the time period between the notice of Discovery provided
for in section 31(1) of the Act and the application for grant of a Petroleum Production
Licence "! be extended pursuant to section 31(2) of the Act if necessary, to provide
reasonable time, as agreed to in friendly negotiations between the Parties and in pursuance
of section 33(1) of the Act, to conduct an Apprzisal Programme, develop a Natural Gas
market, and design and construct facilities necessary to commercialize the Natural Gas.

Where the Contractor has made an application to the Minister for a Petroleum Production
Licence in respect of any part of the Contract Area in accordance with section 34 (1) of the
Act, such application shall be accompanied by the proposals required under section 34 (3)
of the Act (hereinafier referred to as “the Development Plan”) and shall satisfy the
provisions of section 36 of the Act and the Regulations. The Development Plan shall
provide that not later than six (6) months after the grant of the first Petroleum Production
Licence, the Contractor shall in consultation with GGMC, prepare and implement a
programme for training and employment of Guyanese nationals in each phase and level of
Petroleum Operations and for the development of management and technical skills for the
safe and efficient conduct of Petroleum Operations.

Where the Minister considers that the application has not met the requirements of Article
8.4, he shall so notify the Contractor within sixty (60) days of receipt of the application,
and GGMC and Contractor shall meet to discuss the application with a view to ensuring
that the requirements of Article 8.5 are met. In the event that the Parties are unable to
agree on amendments to the application to meet such requirements within sixty (60) days
from the date of aforesaid application (or such longer period as the Parties shall agree), or
where the Minister fails to respond to or act on the aforesaid application within sixty (60)
days, the Contractor may refer the matter to a sole expert pursuant to Article 26 for
determination within sixty (60) days of appointment of such expert or such other time

Page 20

Petroleum Agreement
Government of Guyana -Repsol Exploracién S.A.
8.7

8.8

8.9

8.10

8.11

period as may be agreed between the Contractor and the Minister.

Where the Minister considers that the aforesaid application has met the requirements of
Article 8.5 he shall, within sixty (60) days of receipt thereof. so notify the Contractor. In
such event or where in the event of a dispute it is determined by the sole expert pursuant to
Article 26 that the Contractor has made an application which meets the requirements of
Article 8.5. provided the Contractor is not in default under this Agreement, the Minister
shall grant. within sixty (60) days of such notification or determination as the case may be.
to Contractor, a Petroleum Production Licence (in the Form D of the schedule as specified
in the Regulations) over the area for which the application has been made on terms and
conditions consistent with this Agreement and the Act and Regulations which will enable
the Contractor to carry on Petroleum Operations in the Production Area in accordance with
the Development Plan wherein the level of production set shall be consistent with the
maximum efficient rate of production which conforms to sound reservoir engineering
principles in accordance with good international petroleum industry practice. The initial
term of the Petroleum Production Licence shall be twenty (20) Years commencing next
after the date of the grant of said licence in accordance with the Act. In the event the
Minister imposes policy-based production limits on production below those consistent with
maximum efficiency rates for the Field or Fields. any such production limits will be
imposed countrywide and shall be allocated proportionately based upon demonstrable.
verifiable Field production capacities.

While the Contractor holds a Pe‘roleum Prospecting Licence or has made an application
pursuant to Article 8.5 and in accordance with section 34 (1) of the Act. the Minister shall
not grant a Petroleum Production Licence in respect of all or part of the Contract Area or
area covered by such application (whether on a geographical or geological basis) to any
third party.

Where the Contractor pursuant to section 31 (1) of the Act has served notice on the
Minister that in its opinion a Discovery made in the Contract Area is not of potential
commercial interest, the provisions of section 32 (1) of the Act shall apply.

If it was determined that the Field as to which the Commercial Discovery applies extends
beyond the boundaries of the Contract Area, or if such is subsequently determined in the
course of development or producing operations in the Field, then Contractor may apply for
an extension of the Contract Area to include the additional acreage encompassing the Field
as determined by the analysis of all the relevant information. The Minister may grant the
extension to the Contractor for such additional acreage to enable the entire Field to be
developed and produced with optimal efficiency in accordance with good oil Field
practice. The said acreage shal] not be available to Contractor if it is held under Licence to
a third party. In such instances, the provision of Section 44 of the Act shall apply.

The Contractor may apply for a renewal of a Petroleum Production Licence for a
maximum ten (10) years. The application for renewal shall be granted as long as the

Page 21

Petroleum Agreement
Government of Guyana —Repsol Exploracion S.A
Contractor is in good standing under the Licence.

(a) Natural Gas: In the event of any Non-Associated Gas discovery within the
Contract Area, in recognition of the fact that Natural Gas projects generally have
much longer lead times from discovery to first commercial production than is the
case for Crude Oil projects. the Minister shall grant Contractor's request for the
maximum ten (10) year Petroleum Production License renewal so long as
Contractor is in good standing under the Licence.

(b) The Minister shall not refuse to grant the renewal of a Petroleum Production
Licence under section 40(1) of the Act without first providing the Contractor:

(i) Notice stating the grounds of the intended refusal; and

Gi) Ninety (90) calendar days following the date of the notice referenced in
Article 8.9(b)(i) to respond to or remedy the stated grounds for refusal.

Page 22

Petroleum Agreement
Government of Guyana --Repsol Exploracién S.A
Article 9 - Records, Reports and Information; Confidentiality

91 Records, Reports and Information

(a)

(b)

(c)

(d)

(e)

(f)

The Contractor shall, at all times while this Agreement is in force. maintain and
submit to the Minister in accordance with the provisions of the Act and the
Regulations. the Petroleum Production Licence and this Agreement, full and
accurate reports, records. returns and accounts of Petroleum Operations in the
Contract Area.

All data, well logs. maps, magnetic tapes, cuts of cores and cutting samples and all
other geological and geophysical information obtained by the Contractor in the
course of carrying out Petroleum Operations hereunder and all geological,
technical. financial and economic reports. studies and analyses generated in relation
thereto (hereinafter referred to as “Petroleum Data”) shall be submitted to the
Minister in accordance with the Regulations.

The Contractor may freely export for processing or laboratory examination or
analysis samples or other original materials constituting Petroleum Data, provided
that samples equive! ize and quality or, where such meterial is capable of
reproduction, copies of equivalent quality have first been delivered to the Minister.

Petroleum Data shall be the joint property of the Minister and the Contractor but
shall become the sole property of the Minister with respect to any area which
ceases to be part of the Contract Area, whether as result of relinquishment, or
expiry, surrender or termination of a Licence or otherwise in accordance with the
Act, from the date on which such area ceases to be part of the Contract Area.

The Minister, through duly appointed representatives, upon providing the
Contractor with at least seven (7) days notice. shall be entitled to observe the
Petroleum Operations conducted by the Contractor at his sole cost and expense and
at ail reasonable times to inspect all assets, records and data kept by the Contractor
relating to such Petroleum Operations. In the exercise of such rights under this
paragraph the Minister shall not unduly interfere with the Contractor's Petroleum
Operations under this Agreement.

Nothing in this Article shall be construed as requiring the Contractor or any of the
Parties comprising the Contractor to disclose any of its proprietary technology or
that of its Affiliated Companies which is not acquired in the course of Petroleum
Operations under this Agreement.

9.2 Confidentiality

(a)

All Petroleum Data, information and reports obtained or prepared by the Contractor

Page 23

Petroleum Agreement
Government of Guyana - Repsol Exploracion S.A
hereunder shall. so long as they relate to any part of the Contract Area. be treated as
confidential and each of the Parties undertakes not to publish, reproduce or
otherwise deal with such Petroleum Data or to disclose the same or the contents
thereof to any other person without the consent in writing of the other Party. such
consent not to be unreasonably withheld, provided however. that subject to Article
9.2 (b). this Article shall not:

(i) prevent disclosure by the Contractor:

(aa)

(bb)

(ce)

(dd)

(ce)

to an Affiliated Company or employees of an Affiliated Company:

to consultants. professional advisers, data processing centres,
laboratories and Sub-Contractors where disclosure is essential to
work for Contractor:

to a bank or other financial institution where disclosure is essential
to work or financing for Contractor or Affiliated Company of
Contractor;

to the extent required by any applicable law or the regulations of any
stock exchange upon whic! the shares of the Contracter or a>
Affiliated Company are quoted, or by governmental order, decree,
regulation or rule, or to the cxtent required under any legal
proceeding or any court order binding on Contractor or Affiliated
Company of Contractor;

to bona fide prospective assignees or transferees of an interest
hereunder of the Contractor or in connection with merger,
consolidation, or a sale of stock of the Contractor or an Affiliated
Company thereof:

in connection with data trades:

of data information and reports already known to the Contractor or
Affiliated Company prior to the Effective Date; or

of data, information and reports acquired independently from a third
party that represents that it has the right to disseminate such data at
the time it is acquired by the Contractor or Affiliated Company:

(ii) prevent disclosure pursuant to section 4 of the Act, provided however that
neither the Minister nor Contractor shall disclose Petroleum Data relating to
any area subject to a Licence to a competitor of the Contractor, without the
prior written consent of the other Party: or

Petroleum Agreement

Page 24

Government of Guyana —Repsol Exploracion S.A.
(b)

(c)

(4)

(e)

(ili) be construed as imposing on any Party any obligation hereunder with
respect to any petroleum data. information or reports which are. without
disclosure by such Party. gencrally known to the public.

Any petroleum data. information or reports disclosed by the Contractor pursuant to
this Article shall be disclosed on terms which ensure that the data. information or
reports aforesaid are treated as confidential by the recipient (except for disclosures
made pursuant to Article 9.2 (a)(i)(dd)) and prompt notice of all disclosures with
respect to Articles 9.2 (a) (i) (ee) and (ff) shall be given to the Minister

All petroleum data which becomes the sole property of the Minister pursuant to
Article 9.1 (d) shall continue to be treated as confidential by the Contractor for a
period of one (1) year from the date on which it became the sole property of the
Minister, but may be used by the Contractor in connection with data trades with the
prior written consent of the Minister. such consent not to be unreasonably withheld
subject however to Article 9.2 (b).

Where a Licence ceases to be in force with respect to any area, the Contractor shal]
deliver to the Minister originals of all petroleum data and other information relating
to such area pursuant to regulation 26 of the Regulations provided however that, on
application duly made tc hi pursuant to regulation 2& cf the Regulations, the
Minister shall permit the Contractor to retain copies of petroleum data and
information relating to the Contract Area subject to Article 9.2 (b).

Notwithstanding the provisions of Article 9.1 (d), all the Contractor’s proprietary
technology, except technology for which the cost of development has been
approved as Recoverable Contract Cost under this Agreement, shall remain the
property of the Contractor.

Page 25

Petroleum Agreement
Government of Guyana - Repsol Exploracion S.A
Article 10 - Annual Licence Rental Charge

The Contractor shall on the Effective Date of the Petroleum Prospecting Licence or the date of
grant of any Petroleum Production Licence as the case may be and. thereafter. so long as the said
Licence remains in force. on each anniversary date thereof. pay without demand to the
Government an annual Licence rental charge in respect of the Contract Area for the entire
Exploration Period and such payments shall apply to those areas remaining after taking into
account any relinguishments pursuant to Article 5 as specified below. Payments under this Article
10 shall be paid directly into bank accounts held and controlled by GGMC as notified in writing

Initial Period: One hundred thousand US Dollars (100,000.00US$)
First Renewal Period: One hundred thousand US Dollars (100,000.00US$)
Second Renewal Period: One hundred thousand US Dollars (100,000.00US$)

Page 26

Petroleum Agreement
Government of Guyana —Repso! Exploracion S.A
Article 11 - Cost Recovery and Production Sharing

11.1

Me

11.3

11.4

IS)

11.6

Subject to the terms and conditions of this Agreement, the Contractor shall bear and pay all
Contract Costs incurred in carrying out Petroleum Operations and shall recover Contract
Costs only from Cost Petroleum as herein provided.

All Recoverable Contract Costs incurred by the Contractor shall, subject to the terms and
conditions of any agreement relating to Non-Associated Gas made pursuant to Article 12,
be recovered from the value, determined in accordance with Article 13, of a volume of
Petroleum (hereinafter referred to as “Cost Petroleum”) produced and sold from the
Contract Area and limited in any Month to an amount which equals seventy-five percent
(75%) of the total production from the Contract Area for such Month excluding any Crude
Oil and/or Natural Gas used in Petroleum Operations or which is lost.

“Recoverable Contract Costs” means such Contract Costs as the Contractor is permitted to
recover, as from the date they have been incurred. pursuant to the provisions of Annex C.

To the extent that in any Month, Recoverable Contract Costs exceed the value of Cost
Petroleum determined in accordance with Article 13 and/or Article 12, the unrecoverable
amount shall be carried forward and, subiect to the limitation stipulated in. Article 11.2,
shall be recoverable in the immediately succeeding Month, and to the extent not then
recovered, in the subsequent Month or Months.

The balance of Crude Oil and/or Natural Gas available in any Month after Recoverable
Contract Costs have been satisfied to the extent aforesaid (hereinafter referred to as “Profit
Petroleum”) shall be shared between the Government and the Contractor for each Field in
the following proportions:

Profit Petroleum

Production (BOPD) Contractor’s Share Minister’s Shares
First 20.000 50.0 50.0
Next 20,000 47.5 52:5.
Next 20,000 45.0 55.0
Next 20.000 42.5 57.5
Above 80,000 40.0 60.0

The quantity of Cost Petroleum actually utilized in satisfying the Recoverable Contract
Costs may be allocated by the Contractor to production from any Field or Fields.

Subject to the provision of Article 14, the Profit Petroleum shall be shared between the

Page 27

Petroleum Agreement
Government of Guyana Repsol Exploracién S.A.
11.7

11.8

11.9

Government and Contractor on a Monthly basis accarding to their respective entitlements
as set out in Article 11.4.

To the extent that the actual quantities and costs required to determine Cost Petroleum and
Profit Petroleum for the Month in question are not known, Crude Oil and/or Natural Gas
sharing shall be calculated on an interim basis each Month using the following:

(a) unrecovered Recoverable Contract Cost;

(b) estimated current Recoverable Contract Cost by reference to the agreed work
programme and budget supplemented by any other relevant documents or information
which are accepted by Contractor and Minister as being reliable indicators of the actual
position for the Month in question;

(c) estimated production for the Month in question:
(d) Crude Oil and/or Natural Gas price from the previous Month calculated.

Retroactive adjustments shall be made to the Crude Oil and/or Natural Gas entitlements
and shall be agreed with the Minister based on recalculations utilizing actual quantities of
Crude Oil ané/cz Natura! Gas produced and saved and F.ecsverable Contract Costs. Ary
revised entitlements shall be made, subject to any applicable lifting agreements. as soon as
practicable after such elements have definitely been determinec.

The Contractor shall have the right to use in any Petroleum Operations as much of the
production as may reasonably be required by such Petroleum Operations therefor and the
quantities so used or lost shall be excluded from any calculations of Cost Petroleum and
Profit Petroleum entitlement.

Page 28

Petroleum Agreement
Government of Guyana - Repsol Exploracion S.A
Article 12 - Associated and Non - Associated Gas.

12.1

Associated Gas

(a)

(b)

(c)

(d)

(e)

‘The Associated Gas produced from any Oil Field within the Contract Area shall be
with priority used for the purposes related to the operations of production and
production enhancement of Oil Fields, such as Gas injection. Gas Lifting and
power generation.

Based on the principle of full utilisation of the Associated Gas, and with no
impediment to normal production of Crude Oil, a plan of utilisation of the
Associated Gas shall be included in the Development Plan of each Oil Field. If
there is any excess Associated Gas in the Oil Field after utilisation pursuant to
Article 12.1 (a) the Contractor shall carry out a feasibility study regarding the
utilisation of such excess Associated Gas of such Oil Field. Such feasibility study.
if carried out before submission of the Development Plan of an Oil Field. shall be
included in the Development Plan. In the event that the Contractor conducts a
further feasibility study of the utilisation of the excess Associated Gas of such Oil
Field, such further feasibility study shall be submitted to the GGMC for rev iew and
discussion. If the excess Asccciated Gas in any Oil Field is utilized, the
construction of facilities for such utilisation and the production of excess
Associated Gas shall be carried out while a Petroleum Production Licence
continues in force.

If the Contractor believes that excess Associated Gas of an Qil Field has
commercial value, the Contractor shall be entitled, but not required, to make further
investment to utilise such excess Associated Gas subject to terms at least as
attractive as those established for Crude Oil in Article 11 including, but not limited
to. cost recovery for such further investment. If Contractor believes such
Associated Gas is potentially commercial under the current Agreement terms for
Oil, then Article 11 shall apply and the reference made to Barrels of Oil Per Day
(BOPD) in Article 11.4 shall be replaced by Barrels of Oil Equivalents per Day
(BOESD). If the Contractor believes improved terms are necessary, the Parties
shall carry out friendly negotiations in a timely manner to find a new solution to the
utilisation of the said excess Associated Gas and reach an agreement in writing.

If the Contractor does not believe that the Associated Gas has commercial value,
but the Minister believes the Associated Gas does have commercial value, the
Government may utilize the Associated Gas provided there is no impediment to
normal production of Crude Oil. All handling trom the point of separation of
Crude Oil shall be at the sole risk and expense of the Government and will not
affect the amount of Cost Petroleum and Profit Petroleum due to Contractor.

Expenses incurred by the Contractor in the production and use of the Associated

Page 29

Petroleum Agreement
Government of Guyana —Repsol Exploracion S.A.
(f)

12.2 Non - Associated Gas

(a)

Gas of an Oil Field as stipulated in Article 12.1 and those incurred in carrying out
any feasibility study on the utilisation of the excess Associated Gas shall be
charged to the development cost of the Oil Field and shall be cost recoverable.

If the Parties agree that the excess Associated Gas of an Oil Field has no
commercial value, then such Gas shall be disposed of by the Contractor. provided
that there is no impediment to normal production of the Crude Oil, in the most
economic manner consistent with good intemational petroleum industry practice

When the Contractor in accordance with Article 8.2 has informed the Minister of
any Non - Associated Gas discovery within the Contract Area that is of potential
commercial interest, the Contractor shall inform the Minister whether Contractor
believes such discovery is potentially commercial under the current Agreement
terms. If the Contractor believes that the fiscal terms will have to be revised in
order to economically commercialize the Non-Associated Gas discovery. the
Contractor shall propose revisions to the fiscal terms as the basis for entering into
good faith negotiations to reach mutually acceptable terms for developing the Non-
Associated Natural Gas discovery. The agreement, which shall form an annex to
this Agreement, skall be based on and include the folle-viz.z principles:

(i) For a period of twelve (12) months from the date of the notice delivered to
the Minister under Article 8.2, the Contractor and the Minister shall engage
in good faith negotiations of such revisions to Article 11 that would be
necessary in order to provide the Contractor with project economics terms
at least as attractive as those established for Crude Oi] in Article 11. The
Parties recognize that in order to achieve an economically viable
development of Non-Associated Natural Gas, different fiscal regimes may
have to be considered. In the event the Parties cannot agree upon the
necessary revisions to Article 1], a sole expert shall be engaged pursuant to
Article 26.3.Once the sole expert renders its decision. the Contractor shall
review the decision and shall notify the Minister as to whether it shali
proceed with the development of the Non-Associated Gas discovery under
the terms of the sole expert decision. In the event the Contractor elects not
to proceed, the Contractor shall relinquish the non-Associated Gas
discovery to the Government.

(ii) | The time period between the notice of discovery provided for in section
31(1) of the Act and the application for grant of a Petroleum Production
Licence shall be extended pursuant to section 31(2) of the Act, if necessary.
to provide reasonable time as agreed to in friendly negotiations between the
Parties and in pursuance of section 33(1) of the Act to conduct an Appraisal
Programme, develop a Gas market, and design and construct facilities
necessary to commercialize the Natural Gas.

Page 30

Petroleum Agreement
Government of Guyana —Repsoi Exploracién S.A.
(b) Following the signature of the agreement herein the Contractor shal] work out an
Appraisal Programme for the discovered Gas Field according to the terms and
conditions determined in the said agreement and submit it to the GGMC for review
pursuant to Article 6.4. The Contractor shall carry out the Appraisal Programme
which was reviewed and agreed upon with GGMC. The expenses incurred in
carrying out the said Appraisal Programme by the Contractor shall be charged to
the Exploration Costs of the Contract Area and shall be cost recoverable as
permitted under the terms of Annex C.

(c) After completion of the Appraisal Programme of a Gas Field, the Contractor shal}
submit a report on the Appraisal Programme to GGMC for its review and
discussion.

(d) If the Contractor retains a Gas Field beyond the expiration of the Exploration
Period pursuant to Article 12.2, the Contractor shall pay to the Minister at the
commencement of each year of the retention period an annual rental to be arrived at
through friendly negotiations but which shall be no less than Two Hundred
Thousand United States Dollars (200,000USS$.). The holding fee shall be refunded
to Contractor on a pro rata daily basis in the event the Contractor relinquishes the
Gas Field or declares such Gas discovery to be a commercial discovery prior to the
end of such year. .

12.3. General Ccnditions Applicable to Natural Gas

(a) Subject to the Government’s election to take its production in kind and reserving its
rights to market its own production, the Parties may agree in writing (where such
agreement shall be considered a part of this Agreement,) on such terms and
conditions to be determined by friendly negotiations but not inconsistent with the
bases for the development and full utilization of any Natural Gas Fields within the
Contract Area, in accordance with the international petroleum practices. Subject to
any such written agreement, Contractor shall have the sole responsibility for
marketing all the available Natural Gas from the Contract Area and for negotiating
for the sale thereof on a joint basis at fair market prices and terms common to both
the Minister and the Contractor in accordance with Third Party Sales principles.
The Contractor will pursue markets both within and outside Guyana and seek to
market Natural Gas to the highest realization outlets after deduction of
transportation costs. The Contractor will seek to recognize Natural Gas’ potential
value at the international value of alternative fuels in the end user market of the
buyers.

(b) The Contractor shall have the right, but not the obligation, to process Natural Gas
for conversion to liquids. chemicals or similar gas utilisation projects and
Contractor shall have the right to dispose of the liquids or products therefrom. The
Contractor shall have the right to process Natural Gas for recovery of the liquids
contained therein. Natural Gas Liquids (NGLs) recovered and sold shall be valued

Page 31

Petroleum Agreement
Government of Guyana —Repsol Exploracién S.A.
based upon the international value of such products as published in Platts and
adjusted to reflect the fair market value of such products FOB Guyana. In addition.
the Contractor shall have the right to liquefy the Natural Gas for sale as LNG
and/or the right to compress the Natural Gas to accommodate sales as compressed
natural gas (CNG)

(c) The Contractor shall have the right to use Natura! Gas. both Associated Gas and
Non-Associated Gas. as may be required for Oil Field and Gas Field operations,
including the right to re-inject for pressure maintenance and enhanced recovery
without charge, fee or royalty.

After a gas marketing alternative for Non Associated Gas has been secured. and the
Natural Gas reserves indicated in the Development Plan have been allocated to a gas
marketing option, or to one or more Natural Gas sale contracts, the satisfaction of the
Natural Gas Domestic Supply Obligation shall not condition, prevent or impede the
performance of Contractor’s obligations pursuant to any existing Natural Gas sales
contract or to materially erode the economic return of a Natural Gas Development,
provided that Contractor shall not reduce the delivery of the Natural Gas required to fulfil
the Natural Gas Domestic Supply Obligation. Nevertheless, Contractor shall make
reasonable efforts to supply, at fair market value prices, volumes in excess of Natural Gas
as may be reasonabl; requested by the Minister, provided ‘het Contractor shall give
preference to performance of any commitments pursuant to any gas sales contract then in
effect.

12.4 Genera] Conditions Related to Petroleum Operations

(a) Subject to the approvals of appropriate governmental authorities, which approvals
shall not be unreasonably withheld, the Contractor shall have the right to construct,
operate and maintain roads, drill water wells and to place and/or construct fixtures
and installations necessary to conduct the Petroleum Operations, including but not
limited to, storage tanks, trunk pipelines, shipment installations, pipelines, cables or
similar lines, liquefaction. processing and compression. located inside or outside
the Contract Area, as well as construct, operate and maintain or lease facilities for
the transportation of Crude Oil and Natural Gas from the Contract Area. Any
required governmental approvals may be conditional on the use by other producers
of the excess capacity, if any, of those facilities. Where the Minister and Contractor
agree that a mutual economic benefit can be achieved by constructing and operating
common facilities. the Contractor shall use its reasonable efforts to reach agreement
with other producers on the construction and operation of such common facilities.

(b) Subject to negotiations on a reasonable price and available capacity rights. the
Contractor may have access to and use of any export facility or pipeline or other
facilities or infrastructure built by the Government or by any wholly or partially
owned Guyana state enterprises on terms no less favourable than those of any other
party having access or use of such facility.

Page 32

Petroleum Agreement
Government of Guyana -Repsol Exploracion S.A.
(c) Subject to negotiations as to a reasonable price and ownership interest in the
facilities. the Contractor may have the right to participate in the construction.
ownership and operation of any of the types of facilities described in sub-clause
12.4(a) above that are built by the Government or by any wholly or partially owned.
state enterprises or by any third parties on terms no less favourable than those of
any other party participating therein.

Page 33

Petroleum Agreement
Government of Guyana -Repsol Exploracién S.A.
Article 13 - Valuation of Crude Oil or Natural Gas

13.1 For the purpose of this Agreement the value of a Barrel of Crude Oil or an Mef of Natural
Gas shall be the average fair market price determined as follows:

(a) as soon as practicable after the end of each Calendar Month in which Crude Oil or
Natural Gas has been produced and sold from any Field pursuant to this
Agreement, an average price (in terms of United States dollars per Barrel or Mcf.
FOB, Delivery Point) for each Field shall be determined in respect of production
during that Calendar Month. It is understood that production from different Fields
may be of differing quality and that separate average prices may accordingly be
determined for any Calendar Month in respect of production from each Field:

(b) the prices aforesaid shall be determined as follows:

(i) in the event that fitty percent (S0%) or more of the total volume of sales by
the Contractor during the Calendar Month of Crude Oil or Natural Gas of a
given quality produced hereunder from a Field were Third Party Sales. as
hereinafter defined. the price of all Crude Oil or Natural Gas from such
Field of that quality shall be dezrz>d to be the simple arithmetic =verage
price actually realised, calculated by dividing the total receipts from all such
sales calculated FOB the Delivery Point by the total number of Barrels of
Crude Oil or Mefs of Natural Gas sold from such Field in such sales;

(ii) in the event that less than fifty percent (50%) of the total volume of sales by
the Contractor during the Calendar Month of Crude Oil or Natural Gas of a
given quality produced hereunder from a Field were Third Party Sales. the
price of all Crude Oil or Natural Gas from such Field of that quality will be
determined by the arithmetic average of:

(aa) The simple arithmetic average price actually realised in the Third
Party Sales during the Calendar Month of such Crude Oil produced
hereunder, if any. calculated by dividing the total receipts from all
such sales calculated FOB at the Delivery Point by the total number
of barrels of Crude Oil sold in such sales from such Field; and

(bb) The simple arithmetic average price per barrel at which one or more
crude oils of similar quality to the Crude Oil are being sold, such
price being determined by calculating the average for the Month in
which production takes place of the mean of the high and low FOB
price or prices for each day of those crude oils as quoted in Platts
Crude Oil Market Wire daily publication. In the event that Platt's
ceases to be published or is not published for a period of thirty (30)
consecutive days then the Parties shall agree on an appropriate

Page 34

Petroleum Agreement
Government of Guyana —Repso} Exploracién S.A
(iii)

(iv)

Petroleum Agreement

(cc)

alternative publication.

In determining the final price, account shall be taken of any
differences between the Crude Oi] and the crude oils quoted in
Platt's. for quality, API gravity, sulphur, pour point, product yield as
well as differences in quantity, delivery time, payment and other
contract terms to the extent known. Allowance will also be made to
take account of the market area into which the Crude Oil is sold
should it be ditferent from the area used for Platt's.

The selected crude oils will be agreed between Contractor and the
Minister in advance for each Calendar Year and in making the
selection preference will be given to crude oils of similar quality to
Crude Oil from the relevant Field.

The arithmetic average aforesaid will be determined by the
percentage volume of total sales of Crude Oil by Contractor that are,
and that are not, as the case may be, Third Party Sales during the
Calendar Month in question.

™ the cass of Natural Gas, the Contractc- axd the Minister shall
agree on a methodology for valuation of Natural Gas under this
Article 13.1(b)(ii) which represents the fair market value of such
Natural Gas FOB Guyana, taking into account composition of the
Natural Gas. This methodology will be reviewed annually and
modified if necessary.

all such prices will be adjusted to FOB Delivery Point.

for the purposes of this Article Third Party Sales of Crude Oil or Natural
Gas made by the Contractor shall include any Third Party Sales made by the
Contractor or an Affiliated Company of Contractor on the Minister's behalf
pursuant to Article 14 but shall exclude:

(aa)

(bb)

sales, whether direct or indirect through brokers or otherwise. of any
seller to any Affiliated Company of such seller, unless at
demonstrably arms length price (for example where an Affiliate
Company of Contractor buys and then resells to a third party at an
arms-length price which is disclosed to the Minister):

Crude Oil or Natural Gas exchanges, barter deals or restricted or
distress transactions, or any Crude Oil or Natural Gas transaction
which is motivated in whole or in part by considerations other than
the usual economic incentives for commercial arms length crude oil
or natural gas sales; and

Page 35

Government of Guyana —Repso} Exploracian S.A.
(cc) Government to government sales.

Contractor shall be responsible for determining the relevant prices in accordance with this
Article. The calculation, basis of calculation and the price arrived at, shall be supplied to
the Minister and shall be subjected to agreement by the Minister before it is finally
determined. Pending final determination the last established average Crude Oil or Natural
Gas price shall be used.

During the first Calendar Year of production from the Contract Area the Contractor and the
Minister will meet in order to establish a provisional selection of the crude oils and an
appropriate mechanism for the purposes of giving effect to Article 13.1 (b)(ii) above. This
selection will be reviewed annually and modified if necessary.

In the event of any difference or dispute between the Contractor and the Minister
concerning selection of the crude oils or natural gas, the calculation or the basis of
calculation of the prices and the prices arrived at or generally about the manner in which
the prices are determined according to the provisions of this Article. the matter or matters
in issue shall finally be resolved by a sole expert appointed pursuant to Article 26.3.

For the purposes of this Article, in determining the “quality” of a Crude Oil regard shall be
giver. lo al} zclevant characteristics including bu! not limited to gravity, sulphur and meta!
content, pour point and product yield. In the case of Natural Gas, quality of the Natural
Gas shall be determined based on its composition.

Page 36

Petroleum Agreement
Government of Guyana —Repsol Exploracién S.A.
Article 14 - Disposal of Production

14.1

14.2

14.3

Each of the Parties shall have the right to take in kind at the Delivery Point and separately
dispose of its share of the total quantities of production available under this Agreement.
The Contractor shall have the right to use as much production as may be nceded in any
Petroleum Operations within the Contract Area and also within the transportation and
terminal system. In the event of third party usage of the transportation terminal systems
the quantities so used or lost outside the Contract Area shall be proportionate to aggregate
use of that transportation and terminal system. Al} quantities so used or lost shall be
excluded from any calculations of entitlement pursuant to Article 11. The quantity of
production to which the Government is entitled pursuant to Article 11 shall be measured
and delivered to the Government at the Delivery Point and the Government shall be
responsible for all costs and risks associated with the Government's Lifting Entitlement
from and after the Delivery Point.

Within twelve (12} months after the Minister's approval of a Development Plan, or within a
later period as may be agreed between the Parties but in any event no longer than three (3)
months before the first scheduled lifting of Crude Oi}, the Contractor shall propose to the
Minister offtaking procedures to govern the method whereby the Parties will nominate and
hift their respective shares of Crad2 Oil. The details of such proc2dur23 cha!l be discussed
and agreed upon between Minister and Contractor. The major principles of such
procedures shall include the following:

(a) Lifting shall be carried out so as to avoid interference with Petroleum Operations.

(b) In the event that any Party shall find itself unable for any reason to lift such
quantities of Crude Oil as are to be lifted in accordance with procedures it shall
forthwith notify the other Parties to that effect. Such procedures shall include such
deterrents as the Parties may agree. to prevent a Party from delaying the lifting of
any quantities of Crude Oil not so lifted, to a Jater period.

(c) in the absence of any agreement to the contrary between the Parties, the Contractor
and the Minister shall share in each type of grade of Crude Oil in proportion to
their respective Lifting Entitlement.

The Contractor shall, if requested by the Minister, use reasonable efforts to market abroad
on competitive terms all or part of the Minister's Lifting Entitlement subject to payment by
Minister of costs normally borne by a seller in such transactions and on other terms to be
agreed including an agreed marketing fee in respect thereof. The Minister shall provide
the Contractor with at least six (6) months notice before changing between receiving
payments in kind as provided under Article 14.1 and seeking the Contractor to market the
Minister’s Lifting Entitlement under this Article.

Petroleum Agreement
Government of Guyana —Repsol Exploracion S.A.
14.4 Subject to the provisions of Article 17 hereof. the Contractor shall have the right to export
at the export point chosen for this purpose all Petroleum to which it is entitled under this
Agreement free of any duty, tax or other financial impost. and to receive and retain abroad
all proceeds from the sale of such Petroleum.

Page 38

Petroleum Agreement
Government of Guyana —Repsol Exploracion S.A
Article 15 - Taxation and Royalty

15.1

15.2

Subject to Article 32. and except as provided in Article 15.2. 15.8, and except as otherwise
set forth in this Article 15.1, no tax, value-added tax. excise tax, duty, fee. charge or other
iunpost shall be levied at the date hereof or from time to time thereafter on the Contractor
or Affiliated Companies in respect of income derived from Petroleum Operations or in
respect of any property held. transactions undertaken or activities performed for any
purpose authorised or contemplated hereunder other than:

(a) subject to the provisions of Article 21, import duties at the rates specified from time
to time in the Customs Act (Cap. 82:01);

(b) taxes. duties. fees or other imposts for income derived from specific services
performed by the Contractor for the public or commercial enterprises and which is
unrelated to income derived from Petroleum Operations under this Agreement:

(c) rent due to Government in respect of any land rights granted or assigned to the
Contractor:

id) annual licence rental charges 2uc under Article 10;

(¢ subject to Article 15.7, local government rates or taxes (being rates or taxes not
calculated by reference to income) under laws of general application and which are
non-discriminatory, are commercially reasonable, and do not result in a rate or tax
to Contractor in excess of those generally applicable in Guyana:

(f) (i) stamp duties, (ii) registration fees. (iii) licence fees, and (iv) any other similar
duty, fee or other impost of a minor nature, provided the above-referenced
categories are imposed under laws of general application.

Except as provided in this Article 15, Contractor, Affiliated Companies. Sub-Contractors
and individuals who are expatriates shall be subject to the income tax laws of Guyana,
including, the Income Tax Act of Guyana (Cap. 81:01) and the Corporation Tax Act of
Guyana (Cap. 81:03) and shall separately comply with the requirements of those laws, in
particular with respect to filing returns, assessment of tax, and keeping and showing of
books and records.

The taxable income of the Contractor arising in each year of assessment under this
Agreement for purposes of the income tax laws of Guyana, (including the Income Tax Act
and the Corporation Tax Act referred to in Article 15.2) shall include the amounts of
Contractor's income tax and corporation tax paid pursuant to Article 15.4.

Page 39

Petroleum Agreement
Government of Guyana —Repsol Exploracién S.A.
15.4 The Minister hereby agrees:

(a) that a sum equivalent to the tax assessed pursuant to Article 15.2 and 15.3 will be
paid by the Minister to the Commissioner General. Guyana Revenue Authority on
behalf of the Contractor and that the amount of such sum will be considered
income of the Contractor; and

(b) that the appropriate portion of the Government's share of Profit Petroleum delivered
in accordance with the provisions of this Agreement shall be accepted by the
Minister as payment in full by the Contractor of Contractor's share of each of the
following levies, whatsoever the applicable rate uf such levies may be, which the
Minister shall then pay on behalf of the Contractor under Article 15.4 (a) to the
Commissioner General, Guyana Revenue Authority:

a) the share of royalty payable by Contractor pursuant to Article 15.6;

(ii) the Contractor's share of the income taxes imposed by the laws of Guyana.
including. but not limited to, income tax imposed by the Income Tax Act
and corporation tax imposed by the Corporation Tax Act and payable at the
date hereof. or from time to time thereafter. and any other levy or charge on
inccme or profits which may become p.yaole from time to time under at-y
laws, acts, statutes, regulations or orders by the Government; and

(ii) any other similar charge imposed and payable in respect of Petroleum
Operations at the date hereof, or from time to time hereafter, except charges
of the type specified in Article 15.1 (a-b).

15.5 The Contractor shall provide the Minister with the Contractor’s income tax returns to be
submitted by the Minister to the Commissioner General, Guyana Revenue Authority so the
Minister can pay income tax on behalf of the Contractor as provided under Article 15.4 (a).
On such returns, the Minister shall note that he is paying the income taxes on behalf of the
Contractor, so that the Commissioner General, Guyana Revenue Authority can properly
prepare the receipts required under this Article 15.5. Within one hundred and eighty (180)
days following the end of each year of assessment, the Minister shall furnish to Contractor
proper tax certificates in Contractor's name from the Commissioner General, Guyana
Revenue Authority evidencing the payment of the Contractor's income tax under the
Income Tax Act and corporation tax under the Corporation Tax Act. Such certificates
shall state the amount of tax paid individually on behalf of Contractor or parties
comprising the Contractor and other particulars customary for such certificates.

15.6 The Government's share of Profit Petroleum specified in Article 11 includes royalty
payable by the Contractor at the rate of one percent (1%) of Crude Oil produced and sold.
and delivery to the Minister, pursuant to Article 14 of his share of Profit Petroleum
equivalent to royalty shall constitute payment of such royalty in kind. Within one hundred
and eighty (180) days following the end of each year of assessment receipts evidencing

Page 40

Petroleum Agreement
Government of Guyana —Repsol Exploracion 8.A.
payment of Contractor's royalty shall be furnished by the Minister to the Contractor stating
the amount and other particulars customary for such receipts.

Subject to the conditions of section 49 of the Act, the Minister may remit in whole or in
part. or defer payment of any royalties payable by Contractor.

Nothing in this Agreement shall be construed to place an obligation on the Government to
file a tax return declaring its share of production or profit share or to regard such profit
share as income within the meaning of section 5 of the Income Tax Act (Cap 81:01) or
section 4 of the Corporation Tax Act (Cap 81:03)

The Minister hereby agrees that the Contractor shall be exempted from the Property Tax
Act pursuant to section 51 of the Act and any other act which amends or replaces in part or
in whole the Property Tax Act

Notwithstanding any provision to the contrary in this Article, Contractor. Affiliated
Companies or Non-Resident Sub-Contractors shall be exempted from VAT during the
Exploration period on services rendered.

15.11 Notwithstanding any provision to the contrary in this Article, the Government warrants and

15.12

15.13

agrees with the Contractor that it will procure from the Guyana Revenue Authority (GRA)
the granting of assurances in respect to the Value Added Tax Act for:-

re) The contractor and sub-contractors of the company to be registered in accordance
with the relevant sections of the Value Added Tax Act; and

Gi) Upon the submission and filing of the appropriate Value Added Tax Return forms
within the prescribed timeframe, Contractor and sub-contractors shall have the right
to obtain VAT refunds according to applicable Value Added Tax Regulations.

The Minister agrees that for the duration of the Exploration Period, and for any area within
the Contract Area where exploration activity is in progress, the provisions of section 10(b)
of the Corporation Tax Act (Cap 81:03), including any successor provisions to section
10(b) of the Corporation Tax Act (Cap 81:03), shall not apply to the Contractor, with
respect to any payments made to any Affiliated Companies or Sub-Contractors.

Notwithstanding any provision to the contrary in this Article. Affiliated Companies or
Non-Resident Sub-Contractors shall not be subject to the provisions of the Income Tax. Act
of Guyana (Cap. 81.01) and the Corporation Tax Act of Guyana (Cap 81:03) during the
Exploration Period on income earned in Guyana for any given tax year if the Affiliated
Company or Non-Resident Sub-Contractor has conducted business in Guyana for one
hundred eighty three (183) days or Jess on a cumulative basis in the tax year of assessment.

There shall be no tax, duty, fee. withholding, charge or other impost applicable on interest
payments, dividends, deemed dividends, transfer of profits or deemed remittance of profits
from Contractor's, Affiliated Companies’ or Non-Resident Sub-Contractors’ branch in

Page 4]

Petroleum Agreement
Government of Guyana —Repso! Exploracién S.A.
Guyana to its foreign or head office or to Affiliated Companies.

15.14 The Minister agrees that for the duration of the Exploration Period, and for any area within
the Contract Area where exploration activity is in progress. the provisions of section 18(h)
of the Income Tax Act (Cap 81:01), including any successor provisions to section 18(h) of
the Income Tax Act (Cap 81:01), shall not apply to each party comprising the Contractor.
with respect to head-office expenses paid to any Affiliated Companies.

35.15 The Expatriate Employee shall be liable to pay personal income tax in Guyana on income
earned in Guyana. Guyana (represented herein by the Minister) shall cause the proper
authorities to issue appropriate tax certificates to Expatriate Employees when required.

(i) If an Expatriate Employee is liable to pay income tax in Guyana on income earned
in Guyana, such Expatriate Employee shall pay such income tax at a rate equal to
the current income tax rate of Guyana:

(ii) Notwithstanding any provision to the contrary in this Article. Expatriate Employees
shall not be subject to the provisions of the Income Tax Act of Guyana (Cap.
81.01) and shall not be liable for personal income tax in Guyana on income earned
in Guyana for any given tax year if the expatriate is physically present in Guyana
for one hundz2d cighty three (183) days or less na lative basis in the tax year
of assessment.

15.16 An Order shalt be made giving effect to the provisions of this Article in statutory form and
language as specified in section 51 of the Act.

Page 42

Petroleum Agreement
Government of Guyana -Repsol Exploracién S.A.
Article 16 - Contracts and Assignments

16.1 The relevant party comprising the Contractor or the Operator shall, upon request. provide
to the Minister copies of:

(a) contracts with respect to the sale or disposal of Petroleum (including invoices
issued thereunder);

(b) any deed of assignment of an interest of any party comprising the Contractor under
this Agreement pursuant to Article 25:

(c) any instrument by which the Contractor pledges, mortgages. encumbers or
hypothecates its interest under this Agreement or the Contract Area.

16.2 Assignments of any kind between one party comprising Contractor and its Affiliated
Company. as well as any assignment of any kind made in accordance with this Agreement
(including one to an unrelated party) shall be exempted from any duties or taxes, including
Capital Gain Taxes payable in such respect and shall be subject to a fee payable to GGMC
upon approval of the assignment for the amount of one hundred thousand United States
De'lars (100,000USS.).

Page 43

Petroleum Agreement
Government of Guyana —Repsol Exploracién S.A.
Articte 17 - Domestic Supply Obligation

17.1

Terms for Crude Oi).

(a)

(b)

(c)

{€ the Crude Oil requirements of the domestic market in Guyana (the “Crude Oil
Domestic Demand”) exceed the Minister's total entitlement from all Crude Oil
production in Guyana, then the Contractor shall be obliged together with any third
parties which produce Crude Oil in Guyana, to supply and sell a volume of Crude
Oil to be used for such Crude Oil requirements in Guyana, calculated on the basis
of the ratio which the Contractor's Lifting Entitlement to Crude Oil bears to the
sum of Contractor's Lifting entitlement plus the total entitlement of all other
producers in Guyana subject to Article 17.1(c). The volume of Crude Oil which
the Contractor shall be required to sell under this Article shall not exceed the
Contractor's share of Profit Petroleum. The Minister shal} give the Contractor
notice on or prior to April | of the year preceding the Calendar Year in which the
Government will have the said requirement and the term of the supply shall be on a
Calendar Year basis unless otherwise agreed.

For the purpose of this Agreement, Crude Oi] Domestic Demand shall consist of
those quantities of Crude Oil (i) used to produce refin:d products or petrochemicals
in Guyana for end use by business and residential consumers in Guyana, or (ii)
used to produce power in Guyana for end use by business aad residential customers
in Guyana, the amounts for which shall be based upon independent, verifiable
government statistics. Crude Oil, refined products, petrochemicals or fuel for power
generation that are exported from Guyana shall not be considered part of Crude Oil

Domestic Demand.

The Contractor shall. in any Year, have a right to supply out of Contractor's Lifting
Entitlement the proportion of the Crude Oi! requirements of Guyana that the
quantity produced from the Contract Area bears to the total production at the time
in Guyana to the extent that such requirement is not satisfied from any contract
entered into prior to the date of commencement of production from the Contract
Area. For the purpose of this paragraph, the term “the Crude Oil requirements of
Guyana” means the amount by which, in any Year, Crude Oi] Domestic Demand
exceeds the Minister's total entitlement to all Crude Oil produced in Guyana. The
Contractor shall give the Minister notice on or prior to April 1 of the Calendar Year
preceding the Calendar Year in respect of which Contractor wishes to exercise the
aforesaid right and the term of the supply shall be on a Calendar Year basis unless
otherwise agreed. Notwithstanding the foregoing the Contractor shall have the right
to supply the total amount calculated pursuant to the foregoing provisions.

The price payable for the sale of Crude Oil pursuant to this Article shall be paid in
United States dollars (or other currency as may be agreed) at a place specified by
the Contractor within thirty (30) days of receipt of the Contractor's invoice by the

Page 44

Petroleum Agreement
Government of Guyana —Repsol Exploracién S.A.
Minister, and shall be determined in accordance with Article 13, failing which
Contractor’s obligations in respect of the Domestic Supply Obligations of this
Article 17 shall be suspended until payment is made good, at which time deliveries
shall be resumed subject to any alternative commitments that may have been
reasonably entered into by Contractor to dispose of the Crude Oil during the period
of default in payment. Contractor shall recover any amount due and unpaid by the
Government. plus interest at the Agreed Interest Rate. from the Governments
Lifting Entitlement of Crude Oil.

(a) Any sale of Crude Oil as provided for in Article 17.1(a) - (c) shall occur at the
Delivery Point or such other point as the Minister and the Contractor may mutually
agree.

(e) All terms and conditions for the sale of Crude Oil pursuant to this Article. shal] be
specified in a contract of sale entered into between the Minister and Contractor.

17.2. Terms for Natura} Gas.

(a) Jf the Natural Gas requirements of the domestic market in Guyana (the “Natural
Gas Domestic Demand”) exceed the Minister's total entitlement from all Natural
Cas production in Guyana, then the Ccntractor shall be obliged together with any
third parties which produce Natural Gas in Guyana. to supply and sell a volume of
Natural Gas to be used for such Natural Gas Domestic Demand in Guyana,
calculated on the basis of the ratio which the Contractor's Lifting Entitlement to
Natural Gas bears to the sum of Contractor's Lifting entitlement plus the total
entitlement of all other producers in Guyana subject to Article 17.2(c). The volume
of Natural Gas which the Contractor shall be required to sell under this Article shall
not exceed the Contractor's share of Profit Petroleum. The Minister shall give the
Contractor notice on or prior to April 1 of the year preceding the Calendar Year in
which the Government will have the said requirement and the term of the supply
shall be on a Calendar Year basis unless otherwise agreed.

For the purpose of this Agreement, Natural Gas Domestic Demand shall consist of
those quantities of Natural Gas used for domestic residential, commercial and
industrial consumption, including fuel used for domestic power generation
determined by the Minister before the submission of a Development Plan,
including a forecast of the reasonable variation in demand in the future. Natural
Gas liquefied or compressed in Guyana for export or used as feedstock for
petrochemical exports, such as methanol and fertilizer, shall not be considered part
of Natural Gas Domestic Demand.

Any sales of Natural Gas to the domestic market shall be priced at the net-back
price of such Natural Gas in the production Field, which shall be calculated as the
market destination price where the Natural Gas would be sold minus: transport,
marketing, processing, compression, liquefaction and any other fee or tariff paid to

Page 45

Petroleum Agreement
Government of Guyana —Repsol Exploracion S.A.
take the gas from the Field to the destined market. In the event of a failure to reach
agreement on the price. volume and/or terms of sale. either Party may submit the
dispute for sole expert determination pursuant to Article 26.3.

(b) The Contractor shall, in any Year, have a right to supply out of Contractor's Lifting
Entitlement the proportion of the Natural Gas requirements of Guyana that the
quantity produced from the Contract Area bears to the total production at the time
in Guyana to the extent that such requirement is not satisfied from any contract
entered into prior to the date of commencement of production from the Contract
Area. For the purpose of this paragraph, the term “the Natural Gas requirements of
Guyana™ means the amount by which, in any Year, Domestic Demand exceeds the
Minister's total entitlement to all Natural Gas produced in Guyana. The Contractor
shall give the Minister notice on or prior to April | of the Calendar Year preceding
the Calendar Year in respect of which Contractor wishes to exercise the aforesaid
right and the term of the supply shall be on a Calendar Year basis unless otherwise
agreed. Notwithstanding the foregoing the Contractor shall have the right to supply
the total amount calculated pursuant to the foregoing provisions.

(c) The price payable for the sale of Natural Gas pursuant to this Article shall be paid
in United States dollars (or other currency as may be agreed) at a place specified by
the Contractor within thirty (30) days of receipt of the C stor's invoice by the
Minister, and shall be determined in accordance with Article 17.2(a). failing which
Contractor’s obligations in respect of the Domestic Supply Obligations of this
Article 17 shall be suspended until payment is made good, at which time deliveries
shall be resumed subject to any alternative commitments that may have been
reasonably entered into by Contractor to dispose of the Natural Gas during the
period of default in payment. Contractor shall recover any amount due and unpaid
by the Government, plus interest at the Agreed Interest Rate, from the
Governments Lifting Entitlement of Natural Gas.

(d) Any sale of Natural Gas as provided for in Article 17.2(a) - (c) shall occur at the
Delivery Point or such other point as the Minister and the Contractor may mutually
agree.

{e} All terms and conditions for the sale of Natural Gas pursuant to this Article, shall
be specified in a contract of sale entered into between the Minister and
Contractor.

Page 46

Petroleum Agreement
Government of Guyana ~Repsol Exploracién S.A.
Article 18 - Guyana Resources

18.1 In the conduct of Petroleum Operations pursuant to this Agreement the Contractor shall
require that the Operator give preference to:

(a) the purchase of Guyanese goods and materials. provided that such goods and
materials are available on a timely basis of the quality and in the quantity required
by Operator at competitive prices: and

(b) the employment of Guyanese Sub-Contractors in so far as they are commercially
competitive and satisfy the Operator's financial and technical requirements and
meet the requirements of Article 18.1 (a).

18.2 The Operator shall establish appropriate tender procedures for the acquisition of goods.
materials and services which shall ensure that Guyanese suppliers and Sub-Contractors are
given adequate opportunity to compete for the supply of goods and services.

18.3. Within ninety (90) days afier the end of each Calendar Year the Operator shall provide the
Minister with a report outlining its achievements 1m utilising Guyanese resources during
that Calendar Year.

Page 47

Petroleum Agreement
Government of Guyana ~Repsol Exploracion S.A.
Article 19 - Employment and Training

19.1

19.4

Subject to the requirements of any law relating to immigration. Government shall provide
the necessary work permits and other approvals required by the Contractor for employment
of Expatriate Fmployees in Guyana for the purpose of Petroleum Operations.

Without prejudice to the right of the Contractor to select employees and determine the
number thereof in the conduct of Petroleum Operations, the Operator shall employ and
Sub-Contractors shall employ Guyanese citizens having appropriate qualifications and
experience whenever and wherever possible,.

During each year of the term of the Petroleum Prospecting License. or any renewal
thereafter the Contractor shall pay to GGMC the amounts of:

Initial Period: Thirty thousand United States Dollars ($30,000USS$.)
First Renewal Period: ‘Thirty thousand United States Dollars ($30.000US$.)
Second Renewal Period: Thirty thousand United States Dollars (30,000USS.)

Payments under this Article 19.3 shall be paid directly into bank accounts held and
a

controlled by the GGMC as not:fic2-in writing. The purposes of those payments are noted
hereunder;

{a} to provide Guyanese personnel nominated by GGMC with on-the-job training in
Contractor's operations in Guyana and overseas and/or practical training at
institutions abroad, particularly in the areas of logistical planning for undertaking
Petroleum Operations, seismic acquisition and interpretation, economic analysis,
petroleum accounting and contract administration;

(b) to send qualified Guyanese personne} selected by GGMC on courses at universities.
colleges or other training institutions selected by GGMC;

(c) to send Guyanese personnel selected by GGMC to conferences and seminars
related to the petroleum industry;

(d) to purchase for GGMC advanced technical books, professional publications,
scientific instruments or other equipment required by GGMC.

During each year of the term of the Petroleum Prospecting Licence, or any renewal
thereafter. the Contractor, in accordance with its internal applicable policy, shall fully
cover the cost of air travel, tuition and registration fees, suitable lodging and stipend for
daily living and upkeep, to provide training to one suitably qualified Guyanese selected by
the GGMC to pursue a Masters Degree in Oil and Gas E&P programme in the “Centro
Superior de Formacion” in Madrid, Spain. Candidates for this Master Degree must be
university qualified and must pass the registration requirements. In the event that the

Page 48

Petroleum Agreement
Government of Guyana Repsol Exploracidn S.A.
capacity of “Centro Superior de Formacion”™ is full in any given year, then the Contractor
will either propose an altemate university in Europe or United States, to provide the
training or will provide to have simultaneous training for more than one candidate in a

different year.

Page 49

Petroleum Agreement
Government of Guyana —Repsol Exploracion S.A.
Article 20 - Rights to Assets and Insurance

20.1 Rights to Assets

(a) The Contractor shall have the right to use free of charge assets previously installed
by the Contractor in relinquished areas which are required for the Petroleum
Operations in the remaining portion of the Contract Area provided that in the event
of re-licencing of the relinquished area, such licence shall exclude the aforesaid

assets.

(b) Subject to Article 20.1 (c) upon expiry or termination of this Agreement in
accordance with the provisions hereof. the Contractor shall upon notification by
GGMC pursuant to Article 20.1 (d)(i):

(i)

(ii)

(iii)

deliver to the Minister, free of charge. in good order and condition, (fair
wear and tear excepted) all installations. works, pipelines. pumps. casings,
tubings. engines and other equipment, machinery or assets of a fixed or
permanent nature constructed, used or employed by the Contractor or the
Operator in the Contract Area;

deliver to the Minister, free of charge, any fixed assets retating to Petroleum
Operations outside the Contract Area and movable assets owned by the
Contractor or Operator and used or employed in connection with Petroleum
Operations and located in Guyana for which costs have been fully recovered
in accordance with Annex C herein; where costs have not been fully
recovered the provisions of Article 20.1 (b)(iii) shall apply;

sell to the Minister any other assets owned by the Contractor or Operator
and used or employed by the Contractor or Operator in the Contract Area or
elsewhere in Guyana in connection with Petroleum Operations at a price
equivalent to the unrecovered cost of the assets.

(c) The above provisions of Article 20.1 (b) shall not apply to:

(iv)

Petroleum Agreement

assets which are still required by the Contractor or Operator for use in
respect of an area in Guyana subject to another petroleum agreement at the
time of expiry or termination of this Agreement;

equipment and other assets rented or leased by Contractor in Guyana:
equipment and other assets rented or leased by Contractor and imported in
Guyana for use in Petroleum Operations and subsequently exported
therefrom;

equipment and any other assets owned or leased by a Sub-Contractor;

Page 50

Government of Guyana ~Repsol Exploracion S.A.
(vy) household goods and vehicles which are the personal property of employees
of the Contractor and Sub-Contractor:

(vi) equipment and assets otherwise not owned by Contractor or Operator.

(d) The Contractor shall notify the Minister of all assets acquired as provided in section
4 of Annex C to this Agreement.

(i) At least six (6) Calendar Months before expiry of the term of this
Agreement. within three (3) Calendar Months following notice of
termination of this Agreement or promptly following cancellation of all
Licences, GGMC shall notify the Contractor of the assets to be delivered or
sold to the Government.

(ii) Subject to the terms and the provisions of this Article. the Contractor shall
not, within one (1) year of the date upon which it estimates that termination
of this Agreement will occur, remove from the Contract Area or sel] any
assets of a fixed or permanent nature which might be deliverable to the
Government under this Article without the consent of the Minister, such
consent not to be unreasonably withheld.

(ii) | Abandonment Programme and Budget

(aa) Within sixty (60) days after the expiration of the term of this
Agreement or the sooner relinquishment of some or all of the
Contract Area, the Contractor shall carry out to the Minister's
satisfaction an abandonment programme agreed with the Minister
for all installations and pipelines provided by Contractor under this
Agreement that the Minister elects not to have delivered up to him
in accordance with Article 20.1(b). With respect to the area being
relinquished and/or facilities thereon, such abandonment programme
shall comply with and be limited to internationally accepted
standards prevailing at the time of abandenment.

(bb) Concurrent with the submission of a Development Plan as provided
in Article 8.4, the Contractor shal! submit for the Minister’s
approval a proposed abandonment programme and budget covering
all such installations and pipelines provided by Contractor under this
Agreement. The abandonment programme and budget may be
revised from time to time with the agreement of the Minister to
account for any changes in the Development Plan.

(cc) The Minister shall act without unreasonable delay in reaching a
decision on the Contractor’s proposal under Article 20.1(d)(iii)(bb)
and may approve or modify or impose conditions thereon. Before

Page 51

Petroleum Agreement
Government of Guyana —Repsol Exploracién S.A.
Petroleum Agreement

(dd)

(ee)

(ff)

(gg

(hh)

modifying or imposing conditions on the proposal. the Minister shall
notify the Contractor of the proposed modification or conditions and
give the Contractor the opportunity to make written representations
within sixty (60) days thereafter about the proposed modifications or
conditions. After taking into consideration such representations the
Minister and the Contractor shall make their best efforts to mutually
agree on the proposed modifications or conditions of the
abandonment programme and budget. In the event that the Minister
and Contractor cannot mutually agree on the proposed abandonment
programme and budget. either Party may by written notice to the
other Party propose that the dispute be referred for determination in
accordance with the provisions of Article 26.

In the event that the Contractor does not present a timely proposal to
the Minister under Article 20.1(d)(iii)(bb) the Minister after giving
thirty (30) days notice to the Contractor of his intention to do so,
may prepare an abandonment programme and budget for the
Contract Area if the Contractor does not present a proposal by the
end of the thirty (30) day period. When the Minister has so prepared
the abandonment programme and budget, it shall have the same
effect as if it had heen submitted by the Contractor and approved by
the Minister.

Contractor shall have the right on an annual basis to propose a
revised abandonment programme and budget. Such proposal shall
be subject to the approval process in Article 20.1(d)(iii)(ce). Any
revisions to the abandonment programme and budget shall result in
a revision to the guarantee referred to in Article 20.1(d)(iii)(hh).

All funds required to carry out the approved abandonment
programme shall be made available by Contractor when the costs for
abandonment are incurred.

All costs included in the approved abandonment programme and
budget shall be recoverable as operating costs on a unit of
production basis commencing during the period when the
abandonment programme and budget is approved. The amount to be
recovered in a respective period shall be calculated by dividing the
approved abandonment budget by the estimated ultimate recoverable
reserves, which may be revised from time to time based upon the
actual performance of the Field(s) and multiplying the result by the
units produced in the period.

Contractor shall deliver to the Minister within seven (7) days after
the date the abandonment programme and budget are approved an

Page 52

Government of Guyana —Repsol Exploracion S.A.
(iv)

(v)

20.2 Insurance

undertaking from Contractors immediate parent company stating
that such parent company shal] ensure provision of financial and
technical resources necessary to conduct the approved abandonment
programme. The amount of the financial undertaking shall be equal
to the amount recovered under Article 20.1(d)(ii)(gg) less any
amounts spent under the approved abandonment programme.

(ii) — Notwithstanding the provisions of Article 20.1(d)(iii)(ff), in the
event the Minister elects to have all or a portion of the facilities
delivered up to him in accordance with Article 20.1(b), the
Contractor shall pay the Minister at the time of transfer the amounts
stipulated in the latest approved abandonment budget for the
transferred facilities. Upon transfer and receipt of the funds, the
Minister shall assume all responsibilities for the transferred facilities
and their abandonment and shall hold the Contractor harmless
against any liability with respect thereto accruing after the date of
such transfer to the Minister.

Subject to Article 20.1 (c). in the event that the Government acquires any
assets pursuant to this Article, the Government shall assume all liabilities.
with resnect to such assets, arising from and fter the date of acquisition and
shall not direct the Contractor to remove or abandon any such assets
pursuant to regulation 9 (1)(a) of the Regulations. The Government shall
indemnify and hold Contractor harmless for any and all costs and claims
which may arise from the use or abandonment of any asset from and after
the date of acquisition by the Government.

Assets not acquired by the Government pursuant to this Article may be sold
or otherwise freely disposed of by the Contractor subject to Article 21.2 and
the Regulations.

(a) The Contractor shall effect at all times during the term of this Agreement, insurance
as required by applicable laws, rules, and regulations and of such type and in such
amount as is customary in the international petroleum industry in accordance with
good oil field practice appropriate for Petroleum Operations in progress in respect
of but not limited to:

(i)
(ii)

(iii)

Petroleum Agreement

loss or damage to all assets used in Petroleum Operations;

pollution caused in the course of Petroleum Operations for which the
Contractor or the Operator may be held responsible:

loss or damage to property or bodily injury suffered by any third party in
the course of Petroleum Operations for which the Contractor may be liable

Page 53

Government of Guyana —Repsol Exploracion S.A.
to provide an indemnity pursuant to Article 2.4;

(iv) the Contractor's and/or Operator's liability to its employees engaged in
Petroleum Operations.

Yo the extent permitted by applicable laws, rules and regulations. such insurance
may be provided through Contractor's affiliate insurance company.

(b) Subject to the Minister's approval. which shal} not be unreasonably withheld, the
Contractor, notwithstanding the provisions of Article 20.2(a), shall have the right to
self-insure all or part of the aforementioned insurances in Article 20.2(a).

(c) The Contractor shall require the Operator to carry and to endeavour to have its
Sub-Contractors carry insurance of such type and in such amount as is customary in
the international petroleum industry in accordance with good oil field practices.

Page 54

Petroleum Agreement
Government of Guyana —Repsol Exploracion S.A
Article 21 - Import Duties

21.1

i)
is)

iS)
io

The Contractor, and the Sub-Contractors engaged in Petroleum Operations shall be
permitted to import, free of duty, VAT or all or any other duties, taxes. levies or imposts.
all equipment and supplies required for Petroleum Operations including but not limited to
drillships. platforms. vessels. geophysical tools, communications equipment. explosives.
radioactive sources, vehicles, oilfield supplies, lubricants. consumable items (other than
foodstuffs or alcoholic beverages or fuel), as well as all items listed on Annex D. The
aforementioned items, including but not limited to the items listed on Annex D, shall be
deemed approved and certified by the Chief Inspector to be for use solely in carrying out
Petroleum Operations. The Contractor shall give prior notification to the Minister of
Sub-Contractors engaged in Petroleum Operations.

e Subject to Article 21.1, and for as long as this Petroleum Agreement remains in
force the Contractor and Sub-Contractors engaged in Petroleum Operations
hereunder shall be required to pay to the relevant authority excise tax on any fuel
imports, where such imports have been certified by the Chief Inspector to be used
solely in carrying out Petroleum Operations in any area within the Contract Area, at
a rate of ten percent (10%) or the prevailing rate, whichever is lesser.

Subject to Article 20, any of the items imported into Guyana may. if no longer required for
Petroleum Operations hereunder, be freely exported at any time by the importing party,
without the payment of any export duty or impost: provided, however. that on the sale or
transfer by the importer of any such item to any person in Guyana (other than the
Government) import duty shall be payable by the importer on the value thereof at the date
of such sale or transfer as determined by the Customs and Excise Department in
accordance with their applicable rules.

Each Expatriate Employee, who have been assigned to work in Guyana for the Operator or
its Sub-Contractors shall be permitted, subject to the limitations and conditions set out in
the Customs Act, to import into Guyana free of import duty and taxes within six (6)
months on first arrival his personal and household effects including one (1) motor vehicle,
provided, however. that no property so imported by the employee shall be sold by him in
Guyana except in accordance with Government regulations and upon the payment of the
prescribed customs duties. Any importation or replacement of motor vehicles by
Expatriate Employees shall be a matter for consultation with the Minister.

Each Expatriate Employee shal] have the right to export from Guyana. free of all duties
and taxes, and at any time, all of the items imported under Article 21.3.

Page 55

Petroleum Agreement
Government of Guyana Repsol Exploracion S.A.
Article 22 - Foreign Exchange Control

22.1 Each party comprising the Contractor shall. during the term of this Agreement have the

right:

(a)

(b)

(c)

(d)

(©)

to retain abroad all foreign exchange obtained from the export sales of Contractor's
Petroleum and to remit and retain abroad all foreign exchange earned from sales of
Petroleum or assets in Guyana;

to finance Petroleum Operations hereunder in any currency through any
combination of equity. inter-affiliate or third party loans. inter-company open
accounts. or production payments but no payments of principal or interest in
respect thereof shal] be made from any source in Guyana other than the bank
accounts referred to in Article 22.1 (c):

to open and maintain bank accounts denominated in Guyanese dollars and/or
United States dollars in Guyana and freely dispose of the sums deposited therein
without any restriction; provided the said accounts are credited only with sums
deposited in foreign currency or with the proceeds of the sale of foreign currency
veing credits relating to or derived from retroleum Operations;

to pen and maintain bank accounts in any foreign currency outside Guyana ‘vhich
may be credited without restriction and freely dispose of any sums deposited
therein without restriction and without any obligation to convert into Guyana
currency any part of the said amounts, save that such accounts shall not be credited
with the proceeds of the sale of any Guyanese currency without the consent of the
Bank of Guyana;

to purchase and, with the approval of the Bank of Guyana, to sell Guyanese
currency. through the authorized banks, without discrimination, at the rate of
exchange determined by the Bank of Guyana for authorized banks at the time of
purchase or sale.

22.2 Expatriate Employees engaged in Petroleum Operations shall be subjected to all Exchange
Contro] Regulations that may be in effect from time to time. Expatriate Employees shall
be entitled to remit freely abroad any portion of their salaries paid in Guyana and any
investment income that may be earned on the portion of their salaries paid in Guyana.

22.3. Where any party comprising Contractor, Affiliated Company or Sub-Contractor by notice
in writing to the Commissioner General, Guyana Revenue Authority has guaranteed the
full and proper discharge by an Expatriate Employee engaged in Petroleum Operations of
his liability to income tax under the laws of Guyana, that Expatriate Employee shall be
entitled to receive payment of the whole or any part of his remuneration in the country in
which he is normally resident.

Page 56

Petroleum Agreement
Government of Guyana —Repsol Exploracién S.A,
Article 23 - Accounting and Audits

23.1. The Contractor shail be responsible for maintaining accounting records relating to
Petroleum Operations under this Agreement in accordance with the Accounting Procedures
set out in Annex C hereto.

23.2 The Minister shall have the right to audit the accounting records of the Contractor in
respect of Petroleum Operations in accordance with Accounting Procedure.

23.3. Nothing in this Article shall be construed as limiting the right of Government or any
officer of Government pursuant to any statutory power to audit or cause to be audited the
books of the Contractor.

Page 57

Petroleum Agreement
Government of Guyana —Repsol Exploracion S.A.
Article 24 - Force Majeure

24.1

24.2

we
=
in

Any non-performance or delay in performance. wholly or in part, by any Party hereto or
any of its obligations under this Agreement or in fulfilling any condition of any Licence
granted to such Party or in meeting any requirement of the Act or Regulations and any
Licence issued thereunder, shall. except for the payment of monies due by Government to
Contractor or monies due to Government under section 43 (4) of the Act (unless such
failure to pay is prevented by any action of the Government), not be a breach of this
Agreement, the Licence or the Act and Regulations if and to the extent that such
non-performance or delay, wholly or in part, is caused by Force Majeure as defined in this
Article.

In this Article, the term “Force Majeure” shall mean any event beyond the reasonable
control of the Party claiming to be affected by such event which has not been brought
about at its instance and which has caused such non-performance or delay in performance
and, without limitation to the generality of the foregoing, includes acts of God. natural
phenomena or calamities, earthquakes, floods. tsunamis, epidemics, quarantines. fires,
wars declared, or undeclared, hostilities, invasions, blockades, riots, strikes, insurrection.
civil disturbances, mining of the seas. piracy, international disputes affecting the extent of
the Contract Area and any governmental action or inaction, that would previ the
performance of an obligation or ability of the Contractor to export Petroleum (except as
provided in Article 14.5).

Where any Party is claiming suspension of its obligations on account of Force Majeure.
such Party shall promptly notify the other Parties in writing of the occurrence thereof
giving particulars of the Force Majeure and obligations affected. Each Party shall promptly
notify the other Parties as soon as the Force Majeure has been removed or no longer
prevents it from carrying out its obligations hereunder.

Where a Party is prevented from exercising any rights or performing any obligations under
this Agreement due to a Force Majeure. the Minister hereby agrees pursuant to section 43
(3) of the Act, subject to the proviso therein, that a period of additional time necessary for
restoration of damages caused during a Force Majeure delay shall be added to the time
allowed under this Agreement for the performance of such obligation and for the
performance of any obligation or the exercise of any right dependent thereon and to the
term of any Licence issued pursuant to this Agreement. In the event the Parties cannot
agree on whether the occurrence of the event in question is considered a “force majeure”
event, or if the Minister does not agree an additional time period should be added, pursuant
to section 43(3) of the Act. then a Party may refer the dispute to Arbitration pursuant to
Article 26, to determine the nature of the “force majeure” event and its influence on the
contractual obligations of the Party concerned. The Contractor shall have the option of
terminating this Agreement without any further obligation if Force Majeure exceeds one
(1) year.

Page 58

Petroleum Agreement
Government of Guyana ~ Repsol Exploracién S.A
24.5 Without prejudice to the other provisions of this Article, the Parties shall meet to discuss
the consequences of the Force Majeure and the course of action to be adopted in the
circumstances.

24.6 The Government shall not invoke Force Majeure due to any order. regulation or written
directive of the Government which affects the Government's performance of its
obligations under this Agreement.

Page 59

Petroleum Agreement
Government of Guyana —Repsol Exploracion S.A.
Article 25 - Assignment

Nv
oa

25.2

i)
a
a

254

25.5

Subject to the regulation 20 of the Regulations. any party comprising the Contractor shall
not assign. or transfer in whole or in part. any of its rights, privileges. duties or obligations
under this Agrecment. or any Licence issued pursuant to this Agreement, to any person.
firm or corporation. without the prior written consent of the Minister.

The Minister shall give his consent under Article 25.1 where:

(a) the assignment or transfer will not adversely affect the performance or obligations
under this Agreement:

(b) the assignment is not contrary to the interests of Guyana; or

(c) subject to (a) above, the assignment or transfer is to an approved Affiliated
Company.

in the event that the Minister does not give his consent or does not refuse a request for an
assignment or transfer by any party comprising Contractor within sixty (60) days of receipt
of such reguest, consent shall be deemed te have teox. given by the Minister.

Any assignment made pursuant to this Article shall bind the assignee to all the terms and
conditions hereof and the terms and conditions of any Licence issued pursuant to this
Agreement unless otherwise agreed. and as a condition to any assignment, the assignee
shall provide an unconditional undertaking to the Minister to assume all obligations by
any party comprising the Contractor under this Agreement or any Licence issued pursuant
to this Agreement.

An application for assignment or transfer of a Licence shall be made in accordance with
Form E of the schedule specified in the Regulations. The applicant shall submit such
additional information relating to the intended assignee which the Minister may reasonably
require to enable him to dispose of the application.

Page 60

Petroleum Agreement
Government of Guyana -Repsol Exploracién $.A.
Article 26 - Sole Expert Determination and Arbitration

26.1

os)
x
iS)

26.3

26.4

The Parties shall make reasonable efforts to resolve amicably all Disputes by negotiation.
A notice of the existence of a Dispute shall be given by a Party to another Party in
accordance with Article 33. In the event that no agreement is reached within sixty (60)
days after the date on which a Party notifies the other that a Dispute exists. or such longer
period as specifically agreed by the Parties, any Party shall have the right to have such
Dispute determined by arbitration or a sole expert as provided for in this Article 26.

Any claim, demand, cause of action. dispute, or controversy arising out of or in connection
with this Agreement, including any question regarding its formation, existence. validity,
enforceability, performance, termination. or alleged breach (“Dispute”) which cannot be
settled amicably by negotiation shall be resolved by binding arbitration or by a sole expert
pursuant to Article 26.3, Article 26.4 or Article 26.6, whichever applies.

Any matter required to be referred to a sole expert for determination under this Agreement.
including under Articles 5.4, 8.5, 12.2(a)(i), 13.4, and any other matter which the Parties
expressly agree in writing to refer to a sole expert, shall be referred to a sole expert for
determination, by a Party giving notice to such effect pursuant to Article 33. The sole
expert shall be appointed by agrec:r.cat between the Parties, and in th: event the Parties fail
to agree on the sole expert within thirty (30) days after receipt of the written notice from
any Party proposing the appointment of a sole expert, such expert shall be appointed by the
International Centre for Expertise of the International Chamber of Commerce (“ICC™).A
sole expert shall be an independent and impartial person of international standing with
relevant qualifications and experience. The expert, once appointed, shall have no ex parte
communications with any of the parties to the Dispute concerning the expert determination
or the underlying Dispute. The Parties shall cooperate fully in the expeditious conduct of
such expert determination and to provide the expert with access to all facilities, books,
records. documents, information and personnel necessary to make a fully informed
decision in an expeditious manner. The sole expert shal] act as an expert and not as an
arbitrator or mediator, and shal] endeavour to resolve the Dispute within thirty (30) days of
his appointment, but no later than sixty (60) days after his appointment. The sole expert
shall decide the manner in which any determination is made, but in any event shall accept
oral and/or written submissions and arguments from the Parties. All correspondence,
documentation and information provided by a Party to the sole expert shall be copied to the
other Party, and any oral submissions to the sole expert shall be made in the presence of all
Parties and each Party shall have a right of response. The decision of the sole expert on
matters referred to him shall be final and binding on the Parties. The Parties shall refer any
Dispute arising out of or relating to such expert decision. including enforcement thereof, to
arbitration pursuant to Article 26.4 or Article 26.6, whichever applies.

Subject to the provisions herein, the Parties hereby consent to submit to the International
Centre for the Settlement of Investment Disputes (ICSID) any Dispute relating to or arising

Page 61

Petroleum Agreement
Government of Guyana - Repsol Exploracién S.A.
26.6

26.7

out of this Agreement to arbitration pursuant to the rules of the Convention on the
Settlement of Investment Disputes between States and Nationals of Other States
(hereinafter referred to as the “Convention”). It is hereby stipulated that the transaction to
which this Agreement relates is an investment within the meaning of the Convention. The
Government hereby irrevocably waives any claim to immunity for itself, its agencies, its
enterprises, and any of its assets with regard to any sole expert determination or arbitration
pursuant to this Article 26 and to any proceedings to recognise or to enforee this Article 26
or any proceeding to recognise or enforce a sole expert determination. or an arbitral award
rendered in an arbitration thereunder. Without prejudice to the generality of the foregoing,
the waiver of immunity shall include immunity from service of process and immunity from
jurisdiction of any competent court or any arbitration tribunal, and immunity of any of the
Government's, its agencies’, or its enterprises’ property from execution of any sole expert
determination or arbitration award or judgment entered thereon.

If the Secretary-General of ICSID refuses to register a request for arbitration or if a
tribunal of arbitrators constituted pursuant to Article 26.4 above determines that a dispute
is outside of ICSID’s jurisdiction, cither Party may request arbitration of the dispute before
three arbitrators pursuant to the Arbitration Rules of the United Nations Comnhission on
International Trade Law (UNCITRAL). The American Arbitration Association shall
administer the arbitration under the UNCITRAL Arbitration Rules and shall act as the
appointing authcritj- when the UNCITRAL Arbitration Rules call for an appoiating
authority.

The seat of the arbitration proceedings pursuant to this Article 26 shall be Washington DC,
United States of America, however, hearings may be held at such other place as the Parties
may agree to in writing. The arbitration proceedings shall be conducted in the English
language.

The fees and expenses of a sole expert (as well as the charges for the use of ICSID or other
facilities) shall be borne equally by the Contractor and the Government. Each Party shall
bear any other expenses it incurs in connection with expert or conciliation proceedings. In
the case of arbitration proceedings, the arbitrators shall assess the expenses incurred by the
Parties, the fees and expenses of the arbitrators, the charges for the use of the facilities and
any other costs related to the arbitration and shall decide by whom such costs shall be paid
in their award. The arbitral award shall be made and payable in dollars of the United
States of America, free of any tax or other deduction. The award shall include interest,
unless the arbitration tribunal determines that it is not appropriate. Interest shall run from
the date of any breach or violation of this Agreement. Interest shal] continue to run from
the date of award until the award is paid in full. Interest shall be calculated at the Agreed
Interest Rate. The arbitrator(s) shall render a decision within six (6) months after having
been confirmed, or such other time as the Parties may agree.

The decision of a majority of the arbitrators shali be final and binding on all the Parties and
judgment on the award may be entered by any court of competent jurisdiction.

Page 62

Petroleum Agreement
Government of Guyana Repsol Exploracién S.A.
Article 27 - Applicable Law

27.1 This Agreement shall be governed by. interpreted and construed in accordance with the
laws of the Republic of Guyana, and. consistent with such rules of international law as may
be applicable or appropriate. including the generally accepted customs and usages of the
international petroleum industry.

27.2 The parties comprising the Contractor agrees to abide by the laws, regulations, orders,
directives and notifications of Guyana which shall also apply to its Affiliated Companies
and Sub-Contractors engaged in Petroleum Operations in Guyana.

Page 63

Petroleum Agreement
Gevernment of Guyana —Repsel Exploracion S.A.
Article 28 - Protection of the Environment

28.1

28.3

28.4

In accordance with the Environmental Protection Act. 1996, the Contractor shal! obtain an
environmental authorization as required from the Environmental Protection Agency and
comply with the provisions of that Environmental Protection Act in relation to any activity
of this Agreement that is governed by that Environmental Protection Act.

Yhe Contractor is precluded from initiating any exploration or development activity on
those areas outside of the Contract Area which the Environmental Protection Agency may
determine to be sensitive or protected.

In furtherance of regulation 6 of the Regulations in the conduct of Petroleum Operations
the Contractor shall take necessary and adequate precautions. in accordance with good
international petroleum industry practice, against pollution and for the protection of the
environment and the living resources of the rivers and sea.

If the Contractor's failure to comply with the provisions of Article 28.1 results in pollution
or damage to the environment. riverine or marine life or otherwise, the Contractor shall
take all reasonable measures in accordance with good international petroleum industry
practice to remed¢; the failure and the effects therecf and cks!] where pollution occurs treat
or disperse it in an environmentally acceptable manner. The Contractor shall not be
obligated to remedy cr clean up pollution or environmental damage of any type that
existed prior to the commencement of Petroleum Operations by the Contractor or arises as
a consequence of pre-existing environmental conditions.

The Contractor shall notify the Minister forthwith in the event of any emergency or
accident arising from Petroleum Operations affecting the environment and shall take such
action as may be prudent and necessary in accordance with good international petroleum
industry practice in such circumstances.

If the Contractor does not act promptly pursuant to Article 28.4 so as to control or clean up
any pollution within a reasonable period specified by the Minister, the Minister may, after
giving the Contractor reasonable notice in the circumstances, take any actions which are
necessary in accordance with good international petroleum industry practice and the
reasonable costs and expenses of such actions shall be borne by the Contractor.

Page 64

Petroleum Agreement
Government of Guyana ~Repsol Exploracion S.A.
Article 29 - Termination and Cancellation

29.1

29.2

29.3

29.4

This Agreement shall be deemed to have been terminated if the Petroleum Prospecting
Licence granted to the Contractor pursuant to Article 3 and every Petroleum Production
Licence granted to the Contractor under Article 8 has either cxpired or, under and in
accordance with the Act and any relevant provision of this Agreement. been surrendered
by the Contractor or lawfully cancelled by the Minister pursuant to section 42 of the Act
but save as aforesaid, shall continue in full force and effect so long as the Contractor
continues to hold any of the said Licences.

Should any issue arise between the Parties as to whether the Contractor is in default and
such issue cannot be amicably settled by consultation between the Parties and a dispute
thereon is referred for resolution pursuant to Article 26, this Agreement and the said
Licences shall continue in force pending resolution of such dispute.

Pursuant to section 42 of the Act. the Minister shall not cancel a Licence on the basis of
default unless the Minister has, by notice served on the licensee, given not less than thirty
(30) days notice of such intention and the basis of default. In the notice the Minister shal}
specify a reasonable date, not less than sixty (60) Business Days. before which the licensee
may submit a written response cr :eredy che default.

On termination of this Agreement, or cancellation of any Licence as aforesaid, the rights
and obligations of the Parties shall cease by the termination or cancellation, but such
termination, or cancellation shal] not affect any right of action existing or liabilities
incurred by a Party before the date of termination or cancellation, and any legal
proceedings that might have been commenced or continued against a Party may be
commenced or continued against it.

Page 65

Petroleum Agreement
Government of Guyana -Repsol Exploracién S.A
Article 30 - Effective Date

30.1 The Effective Date shall be 14" Ux y ded.

Page 66

Petroleum Agreement
Government of Guyana Repsol Exploracion S.A
Article 31 - Miscellaneous

31.1

The Government assures the Contractor that the Contract Area lies entirely within the
territorial limits of Guyana and that Guyana has sovereignty over such area. The
Government shall continue to assert its right to the entire Contract Area and seek to resolve
current or future claims, if any. by other States that impugn any portion of the Contract
Area. The Government shall also use its best efforts to permit due observance of the terms
and conditions of this Agreement by both Parties. Both Parties undertake not to take any
action inconsistent with the terms and conditions of the Agreement

This Agreement shall not be amended or modified in any respect except by written
agreement entered into by all the Parties which shall state the date upon which the
amendment or modification shall become effective.

In the event of any conflict between any provisions in the main body of this Agreement
and any provisions in the Annexes, the provision in the main body shall prevail.

The headings of this Agreement are for convenience of reference only and shall not be
taken into account in interpreting the terms of this Agreement.

A reference to the singular in this Agreement includes a reference to the plural and vice
versa.

The provisions of this Agreement shall inure to the benefit of and be binding upon the
Parties and their permitted assignees and successors in interest.

No waiver by any Party of any one or more obligations or defaults by any other Party shall
be construed as a waiver of any other obligations or defaults whether of a like or of a
different character.

This Agreement supersedes and replaces any previous Agreement or understanding

between the Parties whether oral or written on the subject matter hereof. prior to the date of
this Agreement.

Page 67

Petroleum Agreement
Government of Guyana —Repsol Exploracién S.A.
Article 32 - Stability of Agreement

res
ns)

we
o
wo

32.4

Except as may be expressly provided herein, the Government shall not amend. modify.
rescind. terminate, declare invalid or unenforceable. require renegotiation of. compel
replacement or substitution. or otherwise seek to avoid, alter, or limit this Agreement
without the prior written consent of Contractor.

After the signing of this Agreement and in conformance with Article 15. the Government
shall not increase the economic burdens of Contractor under this Agreement by applying to
this Agreement or the operations conducted thereunder any increase of or any new
petroleum related fiscal obligation, including. but not limited to, any new taxes
whatsoever, any new royalty, duties, fees, charges, value-added tax (VAT) or other
imposts.

If at any time after the signing of this Agreement there is a change in the laws of Guyana
whether through the amendment of existing laws (including the hydrocarbons law. the
customs code or tax code) or the enactment of new laws or a change having the force of
law in the interpretation. implementation or application thereof (whether the change is
specific to the Agreement, the Contractor or of general application) and such change has a
materially adverse effect on the economic benefits, including those resulting from the
fiscal regime provided by this Agreement, accruing to the Contractor hereunder during the
term of this Agreement, the Government shall promptly take any and all affirmative
actions to restore the lost or impaired economic benefits to Contractor, so that Contractor
receives the same economic benefit under the Agreement that it would have received prior
to the change in law or its interpretation, application, or implementation. The foregoing
obligation shall include the obligation to resolve promptly by whatever means may be
necessary any conflict or anomaly between this Agreement and any such new or amended
legislation, including by way of exemption, legislation. decree and/or other authoritative
acts.

In the event that Contractor’s overall economic benefits have been materially and
adversely affected by actions or changes as set forth above in Section 32.3. whether
directly or indirectly, Contractor may notify the Government in writing. The Parties shall
then meet within thirty (30) days after such notification with the objective of reaching
agreement on a remedial action to be taken by the Government, whether by exemption,
legislation, decree and/or other authoritative acts or by amendment to the terms of the
Agreement. If the Parties are unable to resolve their differences within one hundred
twenty (120) days after Contractor has issued the aforementioned notification, then the
Contractor may refer the matter to arbitration in accordance with Article 26. In such case.
the arbitral tribunal is authorized to modify the Agreement to re-establish the economic
benefits under the Agreement to Contractor described in Article 32.3, or in the event this is
not possible. including for example where such dispute would not qualify or constitute a
legal dispute under Article 25 of the ICSID Convention, to award damages to Contractor
that fully compensate it for the loss of economic benefits under the Agreement, both
historical and future losses.

Page 68

Petroleum Agreement
Government of Guyana —Repsol Exploracién S.A.
Article 33 - Notices

33.1 All notices and other communications to be given under this Agreement shall be deemed to
have been made properly if delivered in person in writing, mailed with charges prepaid or
sent by facsimile, by one Party to the other at their respective addresses in Guyana as set
forth below and copied to their overseas addresses. Any such notice or communication
given as aforesaid shall be deemed to have been given and received at the time of delivery
(if delivered by hand or by courier) or at the time of receipt (if transmitted by facsimile):

The Minister Responsible for Petroleum

c/o Guyana Geology And Mines Commission
68 Upper Brickdam, Stabroek,

P.O. BOX 1028, Georgetown, GUYANA.

Attention: Commissioner, GGMC
Telephone 592-225-3047
Facsimile: 592-227-0084

Repsol Exploracian S.A.

c/o 1537C Waterloo Sireet, North Cummingsburg, Georgetown, GUYANA
And

2001 Timberlock Place. Suite 4000

The Woodlands, TX 77380, United States of America

Attention: Jose A. Murillas
Telephone: 592-226 1810
Facsimile: 592-226 1825

we
i)
bo

Any Party may, by notice as provided hereunder to the other Parties and GGMC change its
address and other particulars for notice purposes.

IN WITNESS whereof the Parties have caused their duly authorised representatives to set their
hands at the City of Georgetown, in the Republic of Guyana in the presence of one another the day
and year first above written.

Signed by: The Minister Responsible For Petroleum
Representing the Government of the Republic of Guyana.

D- NQuute:

His Excellency Donald Ramotar, President of the Republic of Guyana
(Minister Responsible For Petroleum)

Signed by: Repsol Exploragign S.A.

” a

orised Company Officer/Director

OSE KK. AWM UAT RE®PITOL

Repsol Exploracion S.A. - Guyana
Page 69

Petroleum Agreement
Government of Guyana Repsol Exploracién S.A
ANNEX A

DESCRIPTION OF CONTRACT AREA
Description of area to be granted under Petroleum Prospecting License pursuant to Article 3 of the
Petroleum Agreement.

The area comprises approximately 6,525 square kilometres described herein consisting of graticular
blocks identified herein and shown on the Block Reference Map at Annex B.

Latitude and Longitude Measurements are West and North respectively

POINT No. LATITUDE LONGITUDE
1 8° 00.00' N 57° 25.00' W
2. 8° 00.00' N 57° 20.00' W
3 8° 00.00'N 57° 15.00' W.
4 7° 50.00' N 57° 15.00' W
5 7° 50.00' N 57° 10.00" W
6 7° 40.00' N 57° 10.00' W
ts 7° 40.00'N 56° 55.00' W
8 7° 35.00'N 56° 55.00' W
9 7° 35.00'N 56° 45.00' W
10 7° 30.00" N 56° 45.00' W
11 7° 30.00' N 56° 35,00' W
12 7° 15.00' N 56° 35.00' W
13 7° 15.00'N 56° 40.00' W

L144 7° 10.00" N 56° 40.00" W
15 7° 10.00' N 56° 45.00' W
16 ie 6° 55.00'N 56° 45.00' W
17. 6° 55.00' N 56° 50.00" W
18 6° 45.00'N 56° 50.00' W.
48. 6° 45.00' N 56° 55.00" W
20 6° 40.00' N 56° 55.00' W
21 6° 40.00' N 57° 10.00' W
22 7° 20.00'N 57° 10.00' W
23 7° 20.00'N 57° 15.00' W
24 7° 30.00' N 57° 15.00' W
25 7° 30.00" N 57° 20.00' W
26 7° 35.00' N 57° 20.00' W
Zi 7° 40.00'N 57° 20.00' W
28 7° 40.00' N 57° 25.00' W
29 7° 45.00' N 57° 25.00' W

Petroleum Agreement
Government of Guyana — Repsol Exploracién S.A.
ANNEX A (cont’d)
DESCRIPTION OF CONTRACT AREA

The following five (5) minute by five (5) minute square graticular blocks describe the
area. The blocks as described are shown on the Block Reference Map at Annex B

Block Q 8,9,20,21,32-34,44-46,57-60,69-72,82-84,
94-96,107,108,119,120, 131,132,143, 144
Block R 49,61-63,73-77 ,85-89,97-101,109-112,121-123,133-135
Block X 11,12,23,24,35,36,47,48
Block Y 1-3,13,14,25,26,37 |

*denotes part block

Petroleum Agreement
Government of Guyana — Repsol Exploracién S.A.
ANNEX B

BLOCK REFERENCE MAP

Page Intentionally Blank
Block Reference Map in Next Page

Petroleum Agreement
Government of Guyana — Repsol Exploracion S.A.
58°

osx | ome | enw | ome | 20K | sox | ox | eax | sox | aux | osx | oon Pon | ost | on. sa | on | on om
pf
ame | sak } 99x | s00% | s0nK | roaK | sasx | ran | rami | r08x | sore | soa srt | oo. | sot vou | suse | toeu | adh. | a0
a
ois | s4on J s10% | aan | an | sven | seam | sien | sem | stam | rian | 120K f t90, | r40. | soon | seat | eae | veae | onse | sven | am | cn | ton | tae,
rau | szaK | 129K | 424m | 126K | 120K | 127K | 126K | 429K | 190K | 194K | 132K Fate | 12a | r290 | 1244 | 1280 onde yao | 1200 | 1900 gt | e320
cof 2% | 190 | 28 | tan | arc | tam | roc gra ten | | aan | tan som | aan, | sa | am | som. | me | to | vo | sn
eo
ta] 2a | 20 | «0 | so | 8a | raf eo | 20 fa | na | raf in | | ak | a | se | on | me | on | on
| axa ff 29 | 220
aa | wa | wea | wea | 170 | 100 | s80 ff 200 | 210 79! 29 | ova Yaak | sae | sen | sem | om | vor | san | aon | ate
20 | 200 | 210 | 200 | 290 | 200 | s10 ff s20 | 530 | 240 ff asa | a0 fasn | zen | arm | zon | om | son | sim | san | sn aan | o6r
aa
sa | wa | wa | wa | 410} ea | «30 ff ata | a0 | a0 ga fam boon | son | an | aie | ar | con | aun | ase fase | orn | aoe
Cama el = |
asa | 600 | 010 | 820 | a0 | 40 | 880 | gaa ff sr | 20 | 020 | wa | on erm | san | oom | sar | can | sox son | son | son
tra | ea | exo | eo | 020 | a | ara | e1a ff ena | 20 | ra] roa ove | ene | con 2° | eam | oan | om | oon | fe | rom | rim | re
5-H "
rq | 4a | ra | 100 | 770 | 700 | 790 | s00 | gta ff 20 | 220 | o4a fran | ran | ror | ror | 77 fl ron | ron | conf oir | can | son | oon
esa | asa | era | c00 | 090 | 200 | sta | 920 | 290 ff] sxa | aa | oo ff ose | oom | orm ) cor | oor fil con | orm am | oan | 958 | son
i REPSOL
1a | se | 990 | 1000 | 1010 | 1020 | s000 | 1040 | 1080 | song lfse70 | 1000 Frame |-saR | sor | soon | 1orR} our | 106 | 100r | s07R | s08n
fe
090 | 1900 | 110 | 1120 | 1130 | 1140 | 1180 | 1960 | 1170 | s1e0ff 1190 | 1200 J tose | sor | arse | tom if tise | s14n sver | ve7R | s10R | s19R | xan
es a
tata | 1220 | #230 | s200 | 1280 | 1260 | 1270 | 1260 | 1200 | smaffs10 | 1:20 f rain | 22m | 1291 ae | tase | v26R zor | 129 | 190R | a31e | 132R.
Jo | 1222 150 | 1980 | ta4a | sara | 1200] ta | rn | 410 | rez rana | 04a fran | aun | sae soon | sare | af) soon | aor | erm | sc | eae | seen
N
Ss ry
ax | ax fax | ax | se | ox | me | ox | oe | sox fh ane j sac fae | ar oar flr | sy ov | rv | ev | or | wor | ty | car
“ieee
ax | sax | sax | sox | sre | sax | a9 | 20x | 20x | ane fl ane | a0 Pay | sor BP, sev | ov | ay | ary | av | aay | 2ev
m ax J 26 | anv fl ary
=x wx | avy Per | ev
4 eile oil
ex J aay | sor | sn
ayana Geology and Mines Commission
rx | sv | eo ea taeawiiy
fe fee
wax Pry | ‘Tey Petroleum Exploration & Proviectio'
Licence
sex | cov ffeey | ery | puma toner2 ore erctamm esas ct 505
—_ ev | aay | Sete 12100000 spn
ate May, 2013 Pon
12958 roar | ss0¥ | tiny
22 0 3
» sax [rat | t2zv | s257 Kilometers
Scie fac oes ie
Oe ee oe sass [any | ss | es =
bo cs
°
ty 7° 56°
Petroleum Agreement

Government of Guyana — Repsol Exploracién S.A.
ANNEX C - ACCOUNTING PROCEDURE

This Annex is part of this Petroleum Agreement (hereinafter referred to as "the Agreement")

Petroleum Agreement
Government of Guyana — Repsol Exploracién S.A.
SECTION 1 - GENERAL PROVISIONS

ll Definitions

For the purpose of this Accounting Procedure the terms used herein which are defined in
the Agreement or in the Act shall have the same meaning when used in this Accounting
Procedure.

12 Documentation Required to be Submitted by the Contractor

(a) The Contractor shall keep the accounts, operating records, reports and statements
relating to the Petroleum Operations:

(i) in accordance with the terms of the Agreement and this Accounting
Procedure; and

(ii) in such form as may be agreed from time to time between the Parties
which shall identify the categories of costs, expenses. expenditures and
credits classified in Sections 2 and 3 of this Annex.

(b) Pursuant to (c} above, the Contractor shall makc quarterly Statements relating to
the Petroleum Operations including:

{i) Production Statement (see Section 5 of this Annex).

(ii) Value of Production and Pricing Statement (see Section 6 of this Annex).
(iii) | Statement of Expenditures and Receipts (see Section 7 of this Annex).
(ivy) Cast Recovery Statement (see Section 8 of this Annex).

(v) End-of-Year Statement (see Section 9 of this Annex).

(vi) Budget Statement (see Section 10 of this Annex).

a

1.3. Language. Units of Account and Exchange Rates

(a) Accounts shall be maintained in Guyanese dollars and United States dollars:
however, the United States dollars accounts will prevail in case of conflict.
Barrels shall be employed for measurements of production of Crude Oil required
under the Agreement and this Annex. Standard cubic feet (scf) shall be employed
for measurements of production of Natural Gas required under the Agreement and
this Annex. The language employed shall be English.

(b) Should there be any gain or loss from exchange of currency, it will be credited or

Petroleum Agreement
Government of Guyana — Repsol Exploracién S.A.
charged to the accounts under the Agreement.

(c)

(i) Amounts received and costs. expenses and expenditures made in
currencies other than United States dollars or Guyanese dollars shall be
converted into United States dollars by using the relevant foreign
exchange rate published in the Wall Street Journal on the first business
day following the Month in which the relevant transaction occurred.

(ii) Amounts received and costs. expenses and expenditures made in
Guyanese dollars or in United States dollars shall be converted from
Guyanese dollars into United States dollars or from United States dollars
into Guyanese dollars on the basis of the average of the buying and
selling exchange rates between the currencies in question as determined
and published by the Bank of Guyana, prevailing on the last Business Day
of the Calendar Month preceding the Calendar Month that the relevant
transaction occurred.

(iii) The actual exchange rates applied in accordance with sub-section 1.3 (c)
(ii) above and, where relevant, sub-section 1.3 (c) (i) above. shall be
identified in the relevant Statements required under su'>-Secticx 1.2 (a) of
this Annex.

1.4 Payments
(a) All payments between the Parties under the Agreement shall, unless otherwise
agreed, be made in United States dollars and through a bank designated by the
receiving Party.

(b) All sums due under the Agreement during any Calendar Month shall, for each day
such sums are overdue bear interest at the Agreed Interest Rate.

1.5 Audit and Inspection Rights of Government

(a) The Minister shall have the right to audit upon ninety (90) days written notice, at
his sole cost and expense, accounts and records of the Contractor, maintained
hereunder with respect to each Calendar Year within two (2) years from the end
of each such Year. For purposes of auditing, the Minister may audit, examine and
verify, at reasonable times during normal business hours but not more than once
per Calendar Year, all charges and credits relating to the Contractor's activities
under the Agreement and all books of accounts, accounting entries. material
records and inventories, vouchers, payrolls, invoices and any other documents,
correspondence and records necessary to audit and verify the charges and credits.
During such annual audit, examination and verification in respect of each
Calendar Year the Minister may review items previously subjected to audit in

Petroleum Agreement
Government of Guyana -- Repsol Exploracion S.A.
earlier Years but such review shall:

a only be carried out in conjunction with the annual audit for any given
Year: and

(ii) subject to Section 1.5 (b), no sooner than twelve (12) months following
the previous audit thereof: and

(ili) only be for the purposes of verifying a matter arising in a later period,
which relates to the earlier Year(s) in question or as specified in Section
1.5 (b).

In conducting such audits. the auditors may physically examine at the sole cost
and expense of the Minister, property. facilities and stocks used in Petroleum
Operations wherever located. Such examinations shall take place at reasonable
times during normal business hours upon fiftecn (15) days prior noticc.

(b) At the conclusion of each audit, the Parties shall endeavour to settle outstanding
matters and a written report will be issued to the Contractor within sixty (60) days
of the conclusion of such audit. The report shall include all claims arising from
such audit.

The Contractor shall reply to the report in writing as soon as possible and in any
event not later than sixty (60) days following receipt of the report indicating
acceptance or rejection of the audit claim and in the case of a rejection showing
explanations thereof.

Should the Minister consider that the report or reply requires further investigation
on any item therein, the Minister shall have the right to conduct further
investigation in relation to such matter within sixty (60) days of its receipt of
Contractor's reply. If within sixty(60) days of the Minister's further investigation,
the Parties are unable to agree to the disposition of the Minister's audit claim, the
claim shal! be submitted to arbitration in accordance with Article 26 of the
Agreement.

All adjustments resulting from an audit agreed to by the Contractor and the
Minister conducting the audit shall be reflected promptly in the accounts by the
Contractor and any consequential adjustments in Crude Oi] entitlements shall also
be made promptly.

In the event that an audit claim by the Minister is not settled to the satisfaction by
the Contractor's reply as provided for above. the Contractor shall be entitled to
recover any disputed amounts pending final resolution of the claim. However,
any subsequent adjustments in the Minister's share of Profit Petroleum following
resolution of the claim shall be repaid with interest, at the Agreed Interest Rate as

Petroleum Agreement
Government of Guyana ~ Repsol Exploracion S.A.
a first claim from Contractor's share of future Profit Oil. In the event that the
Contractor's share of Profit Petroleum is insufficient to provide for the Minister's
extra entitlement including interest, the Contractor shall promptly make an
equivalent payment in United States dollars to the Minister.

(c} Without prejudice to the finality of matters as described in sub-sections 1.5 (a)
and 1.5 (b) all documents referred to in those sub-sectious shall be maintained and
made available for inspection by the Minister for two (2) years following their
date of issue providing. however, that where issues are outstanding with respect to
an audit. the Contractor shall maintain documents for a longer period until the
issues are resolved.

(d) | The Contractor may require that audits hereunder of accounts and records
maintained by Affiliated Companies of the Operator, other than any Affiliated
Company of the Operator which is conducting a substantial part of the Petroleum
Operations on behalf of the Contractor be conducted either by the Operator's
statutory auditors working under the instruction of the Minister (provided such
appointment is accepted by the statutory auditors). failing which. by an
independent firm of auditors of international standing to be approved by the
Minister.

(e) Nothing herein above provided shall entitle the Minister or his auditors to have
access to data and records which:

(i) are subject to statutory restrictions on disclosure: or
Gi) — do not relate to Petroleum Operations; or

(ii) are not customarily disclosed in auditing practice in the international
petroleum industry; provided however, that where the Minister or his
auditors seek confirmation that charges subject to restricted access under
(a), (b) and (c) above have been properly charged under this Agreement
and Accounting Procedure, they shall be entitled to seek (at their sole cost)
from the statutory auditors of the Contractor or its Affiliated Companies,
as the case may be, certification that such charges have been levied on a
fair and reasonable basis.

Petroleum Agreement
Government of Guyana — Repsol Exploracion S.A.
SECTION 2 - CLASSIFICATION. DEFINITION AND ALLOCATION OF COSTS, EXPENSES AND EXPENDITURES

All costs, expenses and expenditures relating to the Petroleum Operations referred to in Section 3
shall be classified, defined and allocated as follows:

2.1 Exploration Costs are all direct and allocated indirect expenditures incurred in the search
for Petroleum in an area which is or was, at the time when such costs were incurred, in
the Contract Area, including:

(a)

(b)

(c)

(d)

(e)

(fp)

(g)

(h)

@)

Acrial, geophysical, geochemical. paleontological, geological, topographical and
seismic surveys and studies and their interpretation provided the data relates to the
Contract Area.

Core hole drilling and water well drilling.

Labour, materials or equipment, and services used in drilling Exploration and
Appraisal Wells with the object of finding Petroleum or for the purposes of
appraising the extent of producible reservoirs already discovered provided such

wells are not completed as producing wells.

Facilities cr alleest2d portions thereof used solel iz support of the purposes
described in (a) (b) and (c) above.

All General and Administrative Costs, Annual Overhead Charges and all Service
Costs allocated to Exploration Costs.

Any other Contract Costs incurred in the search for and appraisal of Petroleum
after the Effective Date.

Annual amounts set forth and paid to GGMC pursuant to Article 19.3 of the
Agreement.

Rentals.

Licenses and other fees.

2.2. Development Costs shall consist of all expenditures incurred in:

(a)

(b)

Drilling wells, which are completed as produciag wells and drilling wells for
purposes of producing from a producible reservoir whether these wells are dry or
producing. and drilling wells for the injection of water or gas to enhance recovery
of Petroleum.

Completing wells by way of installation of casing or equipment or otherwise after
a well has been drilled for the purpose of bringing the well into use as a producer
or as a Well for the injection of water or gas to enhance recovery of petroleum.

Petroleum Agreement
Government of Guyana — Repsol Exploracion S.A.
(d)

(e)
(f)

Intangible drilling costs such as labour. consumable material and services having
no salvage value which are incurred in drilling and deepening of wells for
production purposes.

The costs of field facilities such as pipelines, flow lines, production and treatment
units, wellhead equipment subsurface equipment. enhanced recovery systems.
offshore platforms, petroleum storage facilities. export terminals and_ piers.
harbours and related facilities and access roads for production activities.

Engineering and design studies for field facilities.

All General and Administrative Costs, Annual Overhead Charges and all Service
Costs allocated to Development Costs.

Operating Costs are all expenditures incurred in the Petroleum Operations, which are
other than Exploration Costs, Development Costs, General and Administrative Costs and
Annual Overhead Charge and Service Costs. The balance of General and Administrative
Costs and Service Costs not allocated to Exploration Costs or Development Costs shall
be allocated to Operating Costs.

Service Costs

(a)

(b)

These are direct and indirect expenditures in support of the Petroleum Operations
including but not limited to warehouses, piers, marine vessels, vehicles, motorised
rolling equipment, aircraft, fire and security stations. workshops, water and
sewage plants, power plants. housing, community and recreational facilities and
furniture, tools and equipment used in these activities and safety and security
services. Service Costs in any Calendar Year shall include the total costs incurred
in such Year to purchase and/or construct said facilities as well as the annual costs
to maintain and operate the same.

All Service Costs will be allocated to Exploration Costs, Development Costs and
Operating Costs in accordance with standard industry accounting practice or on
an equitable basis otherwise agreed between the Minister and the Contractor.

General and Administrative Costs and Annual Overhead Charge

(a)

(b)

General and Administrative Costs are all general and administrative costs in
respect of the local office or offices including but not limited to supervisory.
accounting and employee relations services, but which are not otherwise
recovered.

An Annual Overhead Charge for services rendered outside Guyana and not
otherwise charged under this Accounting Procedure, for managing the
Contractor's activities under the Agreement and for staff advice and assistance
including but not limited to financial. legal. accounting and employee relations

Petroleum Agreement
Government of Guyana — Repsol Exploracion S.A.
services. For the period from the Effective Date until the date on which the first
Petroleum Production Licence under the Agreement is granted by the Minister
this annual charge shall be five percent (5%) of the Contract Costs including those
covered in sub-sections 2.1 through 2.5(a). incurred during the Calendar Year.
From the date of grant of the Petroleum Production Licence the Annual Overhead

Charge will be:
First US$10,000,000.of Contract Costs: 5%
Next US$10.000.000.of Contract Costs: 3%
In excess of US$20,000.000.of Contract Costs: 1.5%

(c) All General and Administrative Costs and Annual Overhead Charge will be
allocated to Exploration Costs, Development Costs and Operating Costs in
accordance with standard industry accounting practice or on an equitable basis
otherwise agreed between the Minister and the Contractor.

Petroleum Agreement
Government of Guyana ~ Repsol Exploracion S.A.
SECTION 3 - COSTS, EXPENSES, EXPENDITURES AND CREDITSOF THE CONTRACTOR

3.1 Costs Recoverable Without Further Approval of the Minister

Subject to the provisions of the Agreement, the Contractor shall bear and pay the
following costs and expenses in respect of the Petroleum Operations. These costs and
expenses will be classified under the headings relerred to in Section 2. They are all
recoverable as Contract Costs by the Contractor under the Agreement.

(a) Surface Rights

This covers all costs attributable to the acquisition, renewal or relinquishment of
surface rights acquired and maintained in force for the Contract Area including
any amounts payable pursuant to Article 10 of the Agreement,

(b) Labour and Associated Labour Costs

(i)

(ii)

(iii)

(iv)

(v)

(vi)

Gross salaries and wages including bonuses of the employees of the
Parties comprising the Contractor directly engaged in the Petroleum
Operations, irrespective of the location of such employees, it being
understood that in the case of ‘hec2 personnel only a portion of -vkose
time is wholly dedicated to Petroleum Operations, only that pro-rata
portion of applicable wages and salaries will be charged.

Costs regarding holiday, vacation, sickness and disability payments
applicable to the salaries and wages chargeable under (i) above.

Expenses or contributions made pursuant to assessments or obligations
imposed under the laws of the Republic of Guyana which are applicable to
cost of salaries and wages chargeable under (i) above.

Cost of established plans for employees’ life insurance, hospitalisation,
pensions, and other benefits of a similar nature customarily granted to the
employees of the Parties comprising the Contractor.

Reasonable travel and personal expenses of such employees including
those made for travel and relocation of the Expatriate Employees assigned
to the Republic of Guyana all of which shall be in accordance with the
normal practice of the Parties comprising the Contractor.

Any personal income taxes owing to the Republic of Guyana by
employees of the Parties comprising Contractor and paid or reimbursed by
a Party comprising the Contractor.

(c) Transportation

Petroleum Agreement

Government of Guyana — Repsol Exploracién S.A.
The cost of transportation of employees. equipment. materials and supplies
necessary for the conduct of the Petroleum Operations.

(d) — Charves for Services

(i) Third Party Contracts

The actual costs of contracts for technical and other services entered into
by the Contractor for the Petroleum Operations. made with third parties
other than Affiliated Companies of the Contractor are recoverable:
provided that the prices paid by the Contractor are competitive with those
generally charged by other international or domestic suppliers for
comparable work and services.

(ii) Affiliated Companies

Without prejudice to the charges to be made in accordance with
sub-section 2.5. in the case of services rendered to the Petroleum
Operations by an Affiliated Company, the charges will be no higher than
the usual prices charged by the Affiliated Company to third parties for
comparat!2 serviezs under similar terms and cozditions elsewhere and
will be fair and reasonable in the light of prevailing international oil
industry practice and conditions.

The salaries, wages and related costs of employees of an Affiliated
Company that are temporarily or permanently assigned in Guyana and are
directly engaged in Petroleum Operations shall be chargeable to the
project at their actual documented cost. The salaries, wages and related
costs of employees of an Affiliated Company that are temporarily or
permanently outside of Guyana and are directly engaged in Petroleum
Operations shall be chargeable to the project at their actual documented
cost. Costs for salaries, wages and related costs shall be charged to the
project on an actual basis or at a rate based upon the average cost in
accordance with the Affiliated Company’s usual practice. The
methodology of determining rates based on average cost shall be provided
to the Government upon their request. Such rates may be reviewed at least
annually with the Minister. Reasonable actual documented expenses
(including travel costs) of those employees whose salaries and wages are
chargeable to the project and are reimbursed by the Contractor under their
usual practice shall also be charged to the project.

(e) Material

(i) So far as is practicable and consistent with efficient and economical
operation, only such material or equipment shall be purchased or furnished
by the Contractor for use in the Petroleum Operations as may be required

Petroleum Agreement
Government of Guyana -- Repsol Exploracion S.A.
(ii)

(iii)

Petroleum Agreement

for use in the reasonably foreseeable future and the accumulation of
surplus stocks shall be minimized.

The Contractor docs not warrant material beyond the supplier’s or
manufacturer's guarantee express or implied, and in case of detective
material or equipment. any adjustment received by the Contractor from the
suppliers/manufacturers or their agents will be credited to the accounts
under the Agreement.

(a)

(b)

Except as provided in (b) below, material purchased by the
Contractor for use in the Petroleum Operations shall be valued to
include invoice price less trade and cash discounts (if any),
purchase and procurement fees plus freight and forwarding charges
between point of supply and point of shipment, freight to port of
destination. insurance, taxes, custom duties, consular fees, other
items chargeable against imported material and, where applicable.
handling and transportation expenses from point of importation to
warehouse or operating site, and cost of the material in question
should not exceed those prevailing in normal arms length
transactions on the open market for material of similar quality and
supplied on similar terms at the time of procurement.

Material purchased from Affiliated Companies of the Parties
comprising Contractor shall be charged at the prices specified at
(1) and (2) hereof.

di) New Material (Condition "A")

Shall be valued and invoiced at a price, which should not
exceed the price prevailing in normal arms length
transactions on the open market at the time of procurement.

(2) Used Material (Conditions "B" and "C")

(i) Material which is in sound and_ serviceable
condition and is suitable for reuse without
reconditioning shall be classified as Condition "B"
and priced at not more than seventy-five percent
(75%) of the price of new material defined in (1)
above.

(ii) Material, which cannot be classified as Condition
"B" but which:

(a) after reconditioning will be — further
serviceable for original function as good

Government of Guyana — Repsol Exploracién S.A.
(f)

second-hand material (Condition "B"). or

(b) is serviceable for original function but not
suitable for reconditioning: shall be
classified as Condition "C" and priced at not
more than fifiy percent (50%) of the current
price of new material (Condition "A") as
defined in (1) above. The cost of
reconditioning shall be charged to the
reconditioned material provided that the
Condition "C" material value plus the cost
of reconditioning does not exceed the value
of Condition "B" material.

{iii} Material, which cannot be classified as Condition
“B™ or Condition “C*, shall be priced at a value
commensurate with its use.

(iv) When the use of material is temporary and its
service to the Petroleum Operations does not justify
the reduction in price as provided for in (2) (ii)
hereof, such material shall be priced on a basis that
will result in a net charge to the accounts under the
Agreement consistent with the value of the service
rendered.

Rentals, Duties and Other Assessments

All rentals, taxes. levies, charges, fees. contributions and any other assessments
and charges levied by the Government in connection with the Petroleum
Operations and paid directly by the Contractor.

Insurance and Losses

Insurance premium and cost incurred for insurance pursuant to Article 20
provided that if such insurance is wholly or partly placed with an Affiliated
Company of the Parties comprising the Contractor, such premium and costs shall
be recoverable only to the extent generally charged by competitive insurance
companies other than an Affiliated Company of a Party comprising the
Contractor. Costs, losses and damages incurred to the extent not made good by
insurance, are recoverable, including costs, losses or damages resulting from the
indemnities in Article 2 of the Agreement, unless such costs, losses or damages
have resulted solely from an act of willful misconduct or gross negligence of the
Contractor.

Petroleum Agreement
Government of Guyana ~ Repsol Exploracion S.A.
(h)

(i)

()

(k)

(dy

(m)

(n)

Legal Expenses

All costs and expenses of litigation and legal or related services necessary or
expedient for the procuring, perfecting. retention and protection of the Contract
Arca and in defending or prosecuting lawsuits involving the Contract Area or any
third party claim arising out of activities under the Agreement or sums paid in
respect of legal services necessary or expedient tor the protection of the interest of
the Parties are recoverable. Where legal services are rendered in such matters by
salaried or regularly retained lawyers of the Contractor or an Affiliated Company
of the Parties comprising Contractor, such compensation will be included instead
under sub-section 3.1(b) or 3.1(d) above as applicable.

Training Costs

All costs and expenses incurred by the Contractor in training of Guyanese
personne] and such other amounts as may be expended on training under Article
19 of the Agreement.

General and Administrative Costs and Annual Overhead Charge

The costs described in sub-section 2.5(a) and the charge described in sub-section
2.5(b).

Pre-Contract Costs

The sum of one million United States Dollars (US$1.000,000.) in respect of all
costs and expenses incurred by Contractor prior to the Effective Date.

Interest and Financing Costs

Interest. expenses and related fees incurred on loans raised by the Parties
comprising the Contractor for Petroleum Operations and other financing costs
provided that such expenses. fees and costs are consistent with market rates.
Abandonment Costs

Amortized abandonment costs calculated pursuant to Article 20.1(d)(iii).

Social project contributions

Costs and expenses not exceeding two million United States Dollars

(2,000,000US$.) in any given Year incurred by Contractor in social programmes
in the influence area of the Licence.

Petroleum Agreement
Government of Guyana — Repsol Exploracién S.A
we
to

Costs Recoverable only with Approval of the Minister

(a)

(c)

Costs and expenses exceeding two million United States Dollars (2.000,000US$)
in any given Year incurred by Contractor in social programmes in the influence
area of the Licence.

Donations. and charitable contributions to recognized organisations in Guyana.
Expenditure on research into and development of new equipment, material and

techniques for use in searching for developing and producing petroleum which
will be of benefit to Petroleum Operations.

3.3 Costs not Recoverable under the Agreement

(a)

(b)

©)

(d)

(e)

re)

(g)

With the exception of the sum specified in sub-section 3.1(k), costs incurred
before the Effective Date.

Petroleum marketing or transportation costs of Petroleum beyond the Delivery
Point.

Amounts paid under Article 2.2 cf the Agreement, if any, and, other amounts paid
with regard to non-fulfillment of contractual obligations, subject to Section 3.1(g).

Costs of arbitration and the sole expert in respect of any dispute under the
Agreement.

Fines and penalties imposed by Courts of Laws of the Co-operative Republic of
Guyana.

Payments made in accordance with Article 15.4 of the Agreement.
Costs incurred as a result of willful misconduct or gross negligence of the

Contractor or failure to insure where insurance is required pursuant to Article
20.2(a) of the Agreement.

3.4. Other Costs and Expenses

Other costs and expenses not covered or dealt with in the provisions of this Section 3 and
which are incurred by the Contractor in the conduct of the Petroleum Operations are
recoverable subject to the approval of the Minister.

3.5 Credits under the Agreement

The net proceeds of the following transactions will be credited to the Accounts under the
Agreement and shall reduce the amount of Contract Costs, which the Contractor is

Petroleum Agreement
Government of Guyana -- Repsol Exploracién S.A.
3.6

entitled to recover from Cost Petroleum. by a corresponding amount:

(a)

(b)

(c)

(d)

(e)

(f)

(g)

(h)

The net proceeds of any insurance or ¢
Operations or any assets charged to the ac!

aim in connection with the Petroicum
counts under the Agreement when such

operation or assets were insured and the premium charged to the accounts under
the Agreement.

Revenue received from third parties for the use of property or assets the cost of
which has been charged to the accounts under the Agreement.

Any adjustment received by the Contractor from the suppliers/manufacturers or
their agents in connection with defective material the cost of which was
previously charged to the accounts under the Agreement.

Rentals, refunds or other credits received by the Contractor which apply to any
charge which has been made to the accounts under the Agreement. including any
costs and expenses previously charged to the accounts pursuant to sub-section
3.1(h) and which have been successfully recouped from Iegal proceedings but
excluding any award granted to the Contractor under arbitration or sole expert
proceedings referred to in sub-section 3.3(d) above.

The value at the time of export of inventory materials subsequently exported from
the Co-operative Republic of Guyana without being used in the Petroleum
Operations, the acquisition costs of which have been charged to the accounts
under the Agreement.

The proceeds from the sale or exchange by the Contractor of materials.
equipment, plant or facilities, the acquisition costs of which have been charged to
the accounts under the Agreement. including such items sold to the Government:

The proceeds from the sale of Petroleum Data which relates to the Contract Area
provided that the acquisition costs of such rights and information have been
charged to the accounts under the Agreement;

The proceeds derived from the sale or licence of any intellectual property the
development costs of which have been charged to the accounts under the
Agreement.

Duplication of Charges and Credits

Notwithstanding any provision to the contrary in this Accounting Procedure, it is the
intention that there shal} be no duplication of charges or credits to the accounts under the
Agreement.

Petroleum Agreement
Government of Guyana- Repsol Exploracién S.A.
SECTION 4 - RECORDS AND VALUATION OF ASSETS

The Contractor shall maintain detailed records of property in use for the Petroleum Operations in
accordance with normal practice in exploration and production activities of the international
petroleum industry. The Contractor shall notify the Minister annually in writing of all assets
acquired and all assets disposed of during the preceding twelve (12) months. At reasonable
S

intervals but at least once a year with respect to moveable assets and once every three (3) y
with respect to immovable assets, inventories of the property under the Agreement shall be taken
by the Contractor. The Contractor shall give the Minister at least thirty (30) days written notice
of its intention to take such inventory and the Minister shall have the right to be represented
when such inventory is taken. The Contractor wil] state clearly the principles upon which
valuation of the inventory has been based. When an assignment of rights under the Agreement
takes place a special inventory may be taken by the Contractor at the request of the assignee
provided that the costs of such inventory are borne by the assignee.

Petroleum Agreement
Government of Guyana — Repsol Exploracion S.A.
SECTION 5§ - PRODUCTION STATEMENT

5.1 Upon commencement of production of Petroleum from the Contract Area, the Contractor

shall submit a monthly Production Statement to the Minister showing the following
information separately for each Field and in aggregate for the Contract Area.

(a)
(b)

(g)

(h)

(i)

@

The gross quantity of Crude Oil and Natural Gas produced.

The quantities of Crude Oil and Natural Gas used tor the purpose of carrying on
Petroleum Operations including drilling and Production Operations and pumping
to Field storage.

Quantities of Crude Oil and Natural Gas fost.

The quantities of Natural Gas flared.

The quantity of Crude Oil produced and saved.

The quantity of Natural Gas produced and saved.

The quantity of stocks of Crude Oil held at the beg
in question.

ng of the Calendar Month
The quantity of stocks of Crude Oil held at the end of the Calendar Month in
question.

The number of days in the Month during which Petroleum was produced from
each Field.

The average daily production rate for each Field, calculated in accordance with
Article 11.6 of the Agreement.

5.2. The Production Statement for each Calendar Month shall be submitted to the Minister not
later than sixty (60) days after the end of such Calendar Month.

Petroleum Agreement
Government of Guyana — Repsol Exploracion S.A.
SECTION 6 - VALUE OF PRODUCTION AND PRICING STATEMENT

61 The Contractor shall. for the purposes of Article 13 of the Agreement prepare a statement
providing calculations of the value of Crude Oil and the value of the Natural Gas
produced and saved during each Calendar Month for each Field. This statement, which
shall be prepared for each quality of Crude Oil and the Natural Gas produced from the
Contract Area, shall contain the following information:

(a) The quantities, prices and receipts realised therefor by the Contractor as a result of
Third Party Sales of Crude Oil and the Natural Gas made during the Calendar
Month in question.

(b) The quantities, prices and receipts realised therefor by the Contractor as a result of
sales of Crude Oil and the Natural Gas made during the Calendar Month in
question, other than Third Party Sales.

(c) The percentage of total volume of Crude Oil sales which were Third Party Sales.

(d) The percentage of total volume of Natural Gas sales which were Third Party
Sales.

(e) Information supplied to the Minister by Contractor for the purposes of Article
13.2 of the Agreement.

6.2. The Value of Production and Pricing Statement for each Calendar Month shall be
submitted to the Minister not later than sixty (60) days after the end of such Calendar
Month.

Petroleum Agreement
Government of Guyana ~ Repsol Exploracion S.A.
SECTION 7 - STATEMENT OF EXPENDITURE AND RECEIPTS

71 The Contractor shall prepare with respect to each Calendar Quarter, or on a monthly basis
if requested by the Minister in writing, a Statement of Expenditure and Reccipts under
the Agreement. The Statement will distinguish between Exploration Costs, Development
Costs and Operating Costs consistent with the individual categories specified in Sections
2 and 3 herein and will separately identity major items of expenditures within these
categories. The statement will show the following:

(a)
(b)

(c)

(e)

Actual expenditures and receipts on a monthly basis for the period in question.
Cumulative expenditure and receipts for the budget year in question.
Cumulative expenditures and receipts since the Effective Date.

Latest forecast of cumulative expenditures to year end.

Variations between budget forecast and latest forecast, with explanations thereof.

7.2 Subject to 7.1. the Statement of Expenditure and Receipts shal] be submitted to the

Minister no later than si

' (60) days after the end of such C=lexdar Quarter or Month as

the case may be.

Petroleum Agreement
Government of Guyana — Repsol Exploracion S.A.
SECTION 8- COST RECOVERY STATEMENT

8.1

8.4

The Contractor shall prepare with respect to each Calendar Month a Cost Recovery
Statement containing the following information:

(a) Recoverable Contract Costs carried forward from the previous Month. if any.
(b) Recoverable Contract Costs for the Month in question.

(c) Total Recoverable Contract Costs, which is that cost at sub-section 8.1 (a) plus
that cost at sub-section 8.1 (b).

(d) Quantity and value of Cost Petroleum taken and disposed of by the Contractor for
the Month in question.

(e) Contract Costs recovered for the Month in question.

(f) Total cumulative amount of Contract Costs to be carried forward into the next
Month.

ration to be-submitted under Secticn 8.1 (d) and (e) above sha!l be g! in
separate statements for each Field, so as to indicate together, the Contractor's total
allocation of Cost Oil as required under Article 11 of the Agreement.

The Cost Recovery Statement to be submitted under sub-section 8.1 shall identify the
unrecovered cost of assets for the purpose of Article 20.1(b)(iii) of the Agreement.

During the Production Period, the Cost Recovery Statement for each Month shall be
submitted to the Minister no later than sixty(60) days after the end of such Month and
twice a year during the Exploration Period, not later than 90 days after the end of each
calendar semester.

Petroleum Agreement
Government of Guyana - Repsol Exploracion S.A.
SECTION 9 - END-OF-YEAR STATEMENT

9.) The Contractor shall prepare an End-of-Year Statement. The Statement will contain
aggregated information for the Year in the sarne format as required in the Value of
Production and Pricing Statement. Cost Recovery Statement and Statement of
Expenditures and Receipts but will be based on actual quantities of Petroleum produced
and expenses incurred. The End-of-Year Statement for each Calendar Year shall be
submitted to the Minister within one hundred and twenty (120) days of the end of such
Calendar Year.

(a) Crude Oil

(i) In the event the domestic supply obligations under Article 17 are effected
by the Government as to Crude Oil, not later than one hundred and twenty
(120) days after the end of each Calendar Year. the Minister, acting on
behalf of the Government. shall make available to Contractor an annual
summary (the “Domestic Supply Report”) describing (a) the
Government's total entitlement from all Crude Oil production in Guyana
during the prior Calendar Year, (b) the quantity of Crude Oil actually
provided to the Government by Contractor and all third parties which
produce Cr:de Oil in Guyana during the prior Cz!order Year, and (c) a
description of the quantities and use of al] Crude Oil provided to the
Government by Contractor and all third parties which produce Crude Oil
in Guyana, including without limitation, domestic power supply from
power plant facilities. refined products for domestic consumption from
refineries, etc., and any quantities of Crude Oil, refined products,
petrochemicals or fuel for power generation that are exported from
Guyana.

(b) Natural Gas

(i) In the event the domestic supply obligations under Article 17 have been
effected by the Government as to Natural Gas, not later than one hundred
and twenty (120) days after the end of each Calendar Year, the Minister,
acting on behalf of the Government, shall make available to Contractor an
annual summary (the “Domestic Supply Report”) describing (a) the
Government's total entitlement from all Natural Gas production in Guyana
during the prior Calendar Year, (b) the quantity of Natural Gas actually
provided to the Government by Contractor and all third parties which
produce Natural Gas in Guyana during the prior Calendar Year, and (c) a
description of the quantities and use of all Natural Gas provided to the
Government by Contractor and al] third parties which produce Natural Gas
in Guyana, including without limitation, domestic residential, commercial
and industrial consumption, fuel used for domestic power generation, etc.,
or, and any quantities of Natural Gas liquefied or compressed in Guyana

Petroleum Agreement
Government of Guyana — Repsol Exploracion S.A.
for export or used as feedstock for petrochemical exports. such as
methanol and fertilizer.

Petroleum Agreement
Government of Guyana — Repsol Exploracién S.A
SECTION 10 - BUDGET STATEMENT

10.1 The Contractor shall prepare an annual budget pursuant to Article 7 of the Agreement
(the “Budget Statement”). The Budget Statement will distinguish between Exploration
Costs. Development Costs and Operating Costs consistent with the individual categories
specified in Scetions 2 and 3 and will show the following:

(a) Forecast expenditures and receipts under the Agreement for the Calendar Year.

(b) Cumulative expenditures and receipts to the end of the said Year.

Petroleum Agreement
Government of Guyana — Repsol Exploracion S.A.
ANNEX D - Pre-Approved and Certified Petroleum Operations Items

A

Acids (stimulation) — chemicals used downhole or injected in oil/gas formations

Acoustical survey equipment — including sonar, side scanning sonar, full wave form sonic loggers
Aeromagnetic recording survey systems.

Air slips also known as tubing slips

All terrain vehicles (ATVs)

Automated equipment at the wellhead, processing plant or refinery used to monitor and control production

B

Bags (cloth) with printed tags — used in well testing

Bails (links)

Barrel — chemical mixing when used at the wellhead

Batteries — for production machinery and equipment

Batteries - geophysical when used exclusively for seismic prospecting in blasting and recording systems
Bits — drill includes PDCs, tricones

Blasting systems - used for seismic prospecting

Blowout ignition system

Blowout preventers (BOPs)

Boxes — shipping (used in well testing), core

Building — portable

Building - support - when used as weather-related protective covering for equipment such as electrical
generators or instrumentation

Buildings — that provide ufiice or dwelling space; geologist lab tailers; skid-mounted living trailers
Bulldozers - earth moving equipment

c

Cable — electrical

Cable - wire rope

Cables — electrical (integrated into machinery)

Cables used for seismic prospecting

Calibration gas — for H2S monitors and H2S analyzers

Casing

Casing accessories

Catwalks — see Scaffolding

Cement — oilwell

Cementing equipment

Centralizers — casing attachment

Centrifuge — used to remove fine drill solids from mud systems.

Chemical mixing barrel - when used at the wellhead

Chemical storage drums — when used at the manufacturing or processing site
Chemicals used in drilling and production operations

Chemicals used in refining operations

Choke manifold and valves

Circulating system — includes discharge and return lines

Circulating systems — includes mud tanks, mud mixers, discharge and return lines and separators
Cleaners/degreasers — includes oilfield equipment

Cloth bags with printed tags — used in well testing

Coil tubing

Coil tubing reel

Collars — drilling

Communication equipment ~ includes satellite communications equipment

Annex D Page |

Petroleum Agreement
Government of Guyana — Repso! Exploracion S.A.
Compressors ~ for compression of air or natural gas

Computers — to monitor production/drilling machinery and equipment

Consumables - consumable equipment used in drilling and production operations

Control panels — used to run generators at a well head

Core boxes

Corrosion inhibitors — added to upstream instaliations for preventative maintenance

Couplings

Custom software — designed for and integrated into drilling and production machinery or equipment

D

Data processing units used for seismic prospecting

DC eleciric motors (integrated) used to drive the drawworks mud pumps, or top drives, also commonly
called traction motors

Deflocculants — used in fresh water mud systems

Dehydration chemicals

Dehydrators — including mole sieve used at the well head; used during the production testing phase
Oemulsifiers — used in production operations to remove water from crude oil

Density counters — spectral gamma-gamma

Detectors — flame, when used during the production testing phase as an alternative to a flare stack
Diese\ power generating systems

Discharge and return ‘ines

Dispersants - production chemicals

Distribution pane! ~ electrical that controls the electrical distribution for the entire rig package

Dope — pipe

Drifte — for casing, tubing, and line pipe

Drill bits, includes tricone, PDCs (Polycrystalline Diamond Compact)

Drill collar handling equipment

Drill coliars — used in exploration and development drilling

Drill ine spool - wire rope

Drill pipe — used in exploration and development drilling

Drill pipe handling equipment

Drill stem testing equipment — includes instrumentation

Drilling — detergent; muds; surfactants

Drilling Rigs and associated equipment - Onshore and Offshore

Drilling fluid - chemicals used to create drilling fluid (see mud)

Drills - all drills used exclusively for seismic prospecting includes heli, enviro, LIS, track, truck, buggy
Drives - top, rotary and pump

Drums — for chemical storage when used at the manufacturing or processing site

E

EDR system (only an EDR and the embedded dedicated computer equipment that is integrated into the
unit) used at the drilling site

Electric generators and alternators

Electric logging equipment

Electrical cable - distribution panel, electrical generating systems

Electrical distribution panel

Electrical generating systems (integrated)

Electrical submersible pumps - ESP - for artificial lift of petroleum

Electrical surveying equipment

Electrical thermostats

Electromagnetic surveying equipment — includes time and frequency domain induced polarization
equipment

Emergency gas shut off devices

Annex D Page 2

Petroleum Agreement
Government of Guyana — Repso} Exploracion S.A.
Engine oils

Engines - used for oilfield service

Equipment — hoisting

Explosives ~ includes those used in seismic, coring, construction

F
Field potentiometers

Filter bags — for the production machinery and equipment

Fishing tools for retrieving tools lost downhole

Fittings — includes those used in the transportation and distribution system, for example, on gathering
lines

Flame detectors —- when used during the production testing phase as an alternative to a flare stack
Flare stacks — includes mobile flare stacks used during the production testing phase

Flare tank systems, located at the wellsite, that are directly connected to the drilling rig and are used to
control polluting emissions

Flare tanks and lines

Float equipment

Fluids ~ fracturing, stimulating, well servicing

Foamers — used downhole to enhance production

Forklifts

Fracturing chemicals

Fracturing equipment

Fuel gas lines ~ for oi! and gas production machinery

Fuel storage tanks — see Tanks

Full wave form sonic loggers

G

Gamma-ray spectrometers

Gas — welding, acetylene, argon — when used as an inert welding gas or in repair jobs; calibration gas for
H2S monitors and H2S analyzers

Gas dehydration equipment used in processing plants or refineries up to the point where the petroleum or
natural gas is a marketable product

Gas detection monitors that detect hazardous gas and provide a warning

Gas flow equipment — when used downhole to monitor gas flow

Gas lift lines — located at a production wellsite to encourage the flow or transport of gas from the reservoir
to the surface

Gas shut off devices (emergency) — that are attached to a gas line and automatically shut off gas supply
Gauges — engine

Generating systems — diesel power, electrical

Gensets/generators — portable, mobile or standby alternators generators/gensets)

Geophones

Geophysical batteries - when used exclusively for seismic prospecting in blasting and recording systems
Geronimo and escape lines

Global positioning systems used for seismic prospecting; used for creating stakeless surveys

Graders

Gradiometers — includes potassium gradiometers for radioactive methods of geophysical prospecting
Gravel -- for well pads, processing plant on-site roads

Gravitational recording survey systems

Gravity meters

Grease

Ground penetrating radar equipment

Gunny sacks

Guns — perforating that are used during the production testing phase

Annex D Page 3

Petroleum Agreement
Government of Guyana — Repsol Exploracién S.A.
H

Hammer wrenches

Hand held tools

Heat exchangers

Heaters — line, located at the weil head to preheat gas but not line heaters on pipeline; used during the
production testing phase

Heli-drills for seismic prospecting

Hoisting equipment

Hooks and swivels - drill pipe handling equipment
Hydraulic tank

Hydraulic winches

Hydrogen sulfide —- used for gas scrubbing
Hyperspectral spectrometers used for remote sensing

I

Imaging equipment — seismic

Incinerator — when used during the production testing phase in place of a flare stack to burn off excess
natural gas

Indicator — weight

\nductive conductivity probes used for electrical ar electromagnetic surveying

infrared and hyperspectral spectrometers

Infrared spectrometers used for remote sensing

Inhibitors — corrosion added to upstream installations for preventative maintenance
Injecte~ head that runs or retrieves the coil tubing -
Instruments -

instruments or equipment for seismic prospecting

Integrated diesel power generating systems

Integrated electrical operating systems

Integrated fuel tanks — see Tanks

Integrated navigation systems used for seismic prospecting

Integrated pump units

integrated steam heaters

L

Lab testing equipment ~ used for testing drilling fluids

Lab testing equipment — used for testing production fluids

Labels — for vials used in well testing

Laptop computers (see entry under Computers)

LIDAR (Light Detection and Ranging) mapping equipment used for remote sensing

Light towers or light plants

Lighting — industrial explosion proof

Lights

Lignite — drilling mud or fluid ~

Line heaters — locaied at the well head to preheat gas, but not line heaters on the pipeline

Line heaters — used on pipelines, but not line heaters located at the well head for preheating gas Industry)
Line pipe

Liners used on the ground

Lines - catline, drill, flare, loadline, geronimo and escape, sandline, spool, tong

Lines — discharge, return, flare

Links (bales)

Liquefaction equipment — used in a processing plant or refinery to liquefy CO2 so that it can be
transported and marketed

Annex D Page 4

Petroleum Agreement
Government of Guyana — Repsol Exploracién S.A.
Liquid viscosifiers

Loaders — includes loaders used to move drill pipe to and from the drilling rig
Logging equipment ~ electric wireline

Lubricants - specialty

M

Machinery and equipment used to inject substances into a reservoir

Magnetic susceptibility meters

Magnetometers

Main — drum (also known as a drill drum)

Main drum also known as drill drum — part of the drawworks

Maintenance tools — includes cheater bars

Manifold ~ choke, valve that is an integral piece of the high pressure pumping system

Manifold — choke; mud

Manufactured proppant

Measurement while drilling equipment (MWD) — used to monitor the drill bit's downhole position
Meter skids — used in the transportation of natural gas or petroleum from the well head as they are part of
the distribution system

Mobile radios

Molecular sieve (Mole sieve pellets) — when used as a part of exempt dehydrator equipment
Monitoring equipment — that monitors or controls the operation of machinery and equipment
Monitors — hazardous gas detection monitors that provide a warning

Mooring systems - for storage vessels

Motors ~ includes mud motors

Motors — traction, mud

Motors — used in the production testing phase; mud motors used downhole in the drilling process
Mud - chemicals used in the creation of drilling fluid

Mud — mixers, tank, manifold, motors

Mud logging equipment and supplies

MWOD (Measurement While Drilling) equipment and supplies

N

Navigation systems used for seismic prospecting; used for creating stakeless surveys
Nitrogen — used to stimulate production

Non-polarizing electrodes used for making measurements in drill holes

fe}
Optical sensors

P
Packers

Paint supplies

Perforating guns — used during the production testing phase

Pipe dope

Pipeline installation equipment

Pipeline coatings - cement or otherwise

Piping systems — used downhole in the production and testing phase
Pit volume totalizer (PVT) — used for monitoring the bore hole
Polarization equipment — time and frequency domain induced
Portable building

Potentiometers — field

Power — tongs and jaws (also see Tongs)

Power plants — includes diesel, electrical

Annex D Page 5

Petroleum Agreement
Government of Guyana — Repsol Exploracién S.A.
Power tongs

Power washers

Pressure piping systems and its components — used during the production testing phase
Preventers — blowout (BOP)

Probes — inductive conductivity used for electrical or electromagnetic surveying
Production processing equipment - includes separators, compressors, tanks, flow lines, pumps and
valves

Prospecting, seismic - see seismic prospecting

Protectors — thread

Pump lines and valves that run from the mud pump to well

Pump units — includes submersible trash or sump

Pumpjacks

Pumps - explosion proof

Pumps and motors — used in the production testing phase

R

Racks — pipe used in the drilling process

Radar equipment — ground penetrating, side looking aperture

Radio — phone, mobile, VHF, two-way

Radio antenna - MDS

Radioactive prospecting —- scintillometers, spectral gamma-gamma density counters, geigermuller
counters, gamma-ray spectrometers, potassium gradiometers

Radioactive sources - used in wireline logging

Ram thread protectors — telescoping

Reactive welding gases — when used in a repair service erm
Recorder box used for seismic prospecting

Recording system used for seismic prospecting

Reel for coil tubing

Reflectance equipment used for remote sensing

Regulators — includes when used in the transportation and distribution system, for example, gathering
fines

Remote sensing equipment — includes ultraviolet lamps and reflectance, infrared and hyperspectral
spectrometers

Resistivity survey equipment used for electrical or electromagnetic surveying

Return and discharge lines of a circulating system

Rod basket

Rotary and pump drives

Rotary and pump drives

Rotary table

s

Safety valves — used for well control that are a pari of the equipment on the service rig

Sand — includes sand used to stimulate well production

Satellite communications equipment

SCADA equipment — (Supervisory Control and Data Acquisition) used at the well head, processing plant
or refinery

Scintillometers

Seismic — instrumentation, drilling equipment, imaging equipment

Seismic explosives

Seismic prospecting — recording system, seismic instrumentation, geophones, cables, data processing
units

Seismic vesseis and associated equipment

Self-potential meters used for electrical or electromagnetic surveying

Annex D Page 6

Petroleum Agreement
Government of Guyana — Repso] Exploracién S.A.
Sensors ~ optical

Separator vessels — used during the production testing phase

Snubbing unit - composed of a blowout preventor stack, a hydraulic jack and a power unit to run the
hydraulics

Solids control equipment

Sonar - includes side scanning

Sonic loggers — full wave form

Spectral gamma-gamma density counters

Spectrometers ~ infrared or hyperspectral used for remote sensing, gamma ray

Spools — includes drill line spool

Spools (specialized pieces that adapt tubing to BOPs or for spacing requirements between BOP and
wellhead)

Stabbing guides ~ used in the drilling process

Stimulating fluids

Stimulation acids — chemicals used downhole or injected in oil/gas formations

Storage tanks - (see Tanks)

Submersible trash pump unit — used to pump drilling fluids, mud/water

Sulphur recovery equipment - used in processing plants and refineries

Survey equipment (see Global positioning systems and Navigation systems)

T
Tank battery

Tanks — flare, integrated fuel, mud or water, stand alone fuel tank fully integrated with drilling rig that
serves as the direct fuel supply for the rig

Tanks — storage — used at a refinery or processing plant

Tanks — water storage

Telecommunication equipment

Thermostats ~ electrical designed for use with any of the machinery or equipment on this list
Thread protectors ~ used in the drilling process

Time and frequency domain induced polarization equipment used for electrical or electromagnetic
surveying

Tongs — backup and integral tongs, power tongs and jaws

Tongs — power also called rotary or casing tongs, power tongs and jaws, backup and integral tongs
Tools ~ fishing tools for retrieving tools lost downhole

Tools - hand

Top drives - Drill Rig

Torque gauges — used in the drilling process

Towers — light

Traction motors

Travelling blocks

Tricones — drill bits

Tubing — includes coil

Tubing slips also known as air slips

Two-way radios

u
Ultraviolet lamps used for remote sensing

Vv

Vacuum and wash pump used to clean up around rig and wash equipment
Vacuum tanks or systems -- truck- or trailer-mounted

Vacuum units

Valve — outlet, manifold (integral part of the high pressure pumping system)

Annex D Page 7

Petroleum Agreement
Government of Guyana -- Repsol Exploracion S.A.
Valve manifold (integral part of the high pressure pumping system)

Valves — includes those used in the transportation and distribution system, for example, gathering lines
Valves ~ safety — used for well logging, drill stem testing or the production testing phase

Vehicles

Vessels — separator — used during the production testing phase

Vessels - supply and anchor handling for offshore petroleum operations

Vessels - for storage of crude oil (FPSO)

Vessels - Mobile Offshore Drilling Units

Vibrators used for seismic prospecting

Viscosifiers — liquid; dry polymer; concentrated

Ww

Walkways — see Scaffolding

Waste gas transmission — see Pipes

Waste management bins

Waste water treatment units — mobile

Water clarifiers - used to remove residual oil in produced water prior to disposal or re-use
Water disposal lines — includes associated machinery and equipment that are located within the
processing plant

Water storage tanks

Welding equipment and supplies

Well flow lines transporting raw product from a well to a satellite, battery, line pipe or processing plant
Well logging equipment ~ includes surface and downhole tools

Well testing equipment - includes surface and downhole tools

Wellhead equipment

Winches

Wireline (or slickline) unit — skid- or truck-mounted

Annex D Page 8

Petroleum Agreement
Government of Guyana ~ Repsol Exploracion S.A.
